Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 1 of 87 PageID 563



                                                                      Page 1

 1                    UNITED STATES DISTRICT COURT
 2                     MIDDLE DISTRICT OF FLORIDA
 3                  CASE NO.: 6:19-cv-196-Orl-31-DCI
 4      -----------------------------
 5      CLIFTON PICTON, Individually )
 6      and on behalf of all Others            )
 7      similarly situated                     )
 8                           Plaintiff,        )
 9      V.                                     )
10      GREENWAY CHRYSLER-JEEP-DODGE,)
11      INC., d/b/a GREENWAY DODGE             )
12      CHRYSLER JEEP, BDC PROMOTIONS)
13      INC. and VOICELOGIC d/b/a              )
14      VOICELOGIC.COM                         )
15                           Defendants. )
16      -----------------------------
17
18      ---    This is the Videotaped Deposition of,
19      CESAR CORREIA, taken at the offices Neesons
20      Reporting, A Veritext Company, 77 King Street
21      West, Suite 2020, Toronto, Ontario, Canada, on
22      the 10th day of September, 2019.
23                            ------------
24
25                  REPORTED BY:    HELEN MARTINEAU,CSR

                                   Veritext Legal Solutions
     800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 2 of 87 PageID 564



                                                                      Page 2

 1      A P P E A R A N C E S:
 2      FOR THE PLAINTIFF:
 3      HIRALDO PA
 4      PER:    MANUEL HIRALDO, ESQ.
 5      & IGNACIO HIRALDO, ESQ.
 6      301 E. Las Olas Boulevard, Suite 1400
 7      Ft. Lauderdale, FL 33301
 8      Tel. 954.400.4713
 9      Email: mhiraldo@hiraldolaw.com
10
11      FOR THE DEFENDANT:
12      HILL WARD HENDERSON
13      PER:    WILLIAM J. JUDGE, JR., ESQ.,
14      101 E. Kennedy Blvd.
15      Tampa, FL 33602
16      Tel. 813.221.3900
17      Email: william.judge@hwhlaw.com
18
19      FOR THE DEFENDANT GREENWAY
20      GRAY ROBINSON, P.A.
21      PER:    BROCK MAGRUDER, ESQ.
22      301 East Pine Street, Suite 1400
23      Orlando, FL
24      Tel. 407.843.8880
25      Email: brock.magruder@gray-robinson.com

                                  Veritext Legal Solutions
     800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 3 of 87 PageID 565



                                                                      Page 3

 1                              I N D E X
 2                                                             PAGE
 3      WITNESS:    CESAR CORREIA
 4      Cross-examination by Mr. M. Hiraldo............5
 5      Cross-Examinaton by Mr. Magruder .............44
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                                  Veritext Legal Solutions
     800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 4 of 87 PageID 566



                                                                      Page 4

 1                         INDEX OF EXHIBITS
 2      NO./ DESCRIPTION                                       PAGE
 3      Exhibit 1        Bundle of documents containing                    13
 4                       e-mails and invoice agreements
 5                       between Voicelogic and BDC
 6                       Promotions.       Bates labeled
 7                       VOICELOGIC000001 to
 8                       VOICELOGIC000021.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                                  Veritext Legal Solutions
     800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 5 of 87 PageID 567



                                                                      Page 5

 1      ---    Upon commencing at 2:03 p.m.
 2                  CESAR CORREIA:       SWORN.
 3                  CROSS-EXAMINATION BY MR. M. HIRALDO:
 4                  Q.    Good afternoon, would you please
 5      state and spell your name.          Cesar, C-E-S-A-R,
 6      Correia, C-O-R-R-E-I-A.
 7                  Q.    And that's Correia?
 8                  A.    Yes.
 9                  Q.    Okay.    Mr. Correia, my name is
10      Manuel Hiraldo, I represent the plaintiff in a
11      punitive, class-action case pending in Federal
12      Court in Florida.
13                  Have you ever testified at a
14      deposition prior to today?
15                  A.    Yes.
16                  Q.    The when was that?
17                  A.    Here in Canada?
18                  Q.    Well, the reason I'm asking is
19      just how long it's been to see if you remember
20      the process.     I'll just give you a couple of
21      ground rules.
22                  We're doing this deposition by video.
23      Everyone is attending by video, including your
24      attorney.    For that reason just take a moment,
25      I'm going to try and speak slowly, and if you

                                  Veritext Legal Solutions
     800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 6 of 87 PageID 568



                                                                       Page 6

 1      would just take a pause before you give me an
 2      answer in case there are any objections by your
 3      attorney or the attorney for the defendant.
 4                  Please make sure that you understand
 5      my question before giving me an answer.                If at
 6      any point our reception breaks down and you're
 7      unable to hear me please let me know.                Is that
 8      fair?
 9                  A.    Yes.
10                  Q.    And then if you need a break for
11      any reason just let me know.
12                  A.    Okay.
13                  Q.    Do you understand that you are
14      here today as a witness, a corporate designee on
15      behalf of Voicelogic?
16                  A.    Yes, I do.
17                  Q.    Can you give me the full
18      corporate name of the Voicelogic entity?
19                  A.    It's Infolink Communications
20      Ltd., doing business as Voicelogic.
21                  Q.    And you understand when I say
22      "Voicelogic" I'm referring to the Infolink
23      corporation?
24                  A.    That is correct.
25                  Q.    And what is your position with

                                  Veritext Legal Solutions
     800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 7 of 87 PageID 569



                                                                      Page 7

 1      Infolink, or Voicelogic rather?
 2                  A.    I'm the CEO.
 3                  Q.    How long has Voicelogic been in
 4      business?
 5                  A.    Since 1995.
 6                  Q.    And where is Voicelogic's primary
 7      place of business?       What's the business address?
 8                  A.    334 Munster Avenue, Toronto.
 9                  Q.    The I'll represent to you that at
10      issue in this case is a claim for the -- for
11      violation of the Telephone Consumer Protection
12      Act, and specifically it involves the
13      transmission of ringless voicemails on two
14      separate date to the plaintiff.             Do you know
15      what a ringless voicemail is?
16                  A.    Yes.
17                  Q.    Can you tell me just a general
18      description of what a ringless voicemail is?
19                  A.    It's the method of delivering a
20      pre-recorded voice message into somebody's
21      voicemail box without ringing their phone.
22                  Q.    Does Voicelogic provide ringless
23      voicemail technology to customers?
24                  A.    Yes, we do.
25                  Q.    Is Voicelogic familiar with an

                                  Veritext Legal Solutions
     800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 8 of 87 PageID 570



                                                                      Page 8

 1      entity by the name of "B" as in boy, "D" as in
 2      David, "C" as in Charlie, Promotions?
 3                  A.    Are you referring to BDC?
 4                  Q.    Yes.
 5                  A.    That's all I know them by just
 6      "BDC", I don't really -- I don't communicate
 7      with them directly.
 8                  Q.    Has Voicelogic ever provided
 9      ringless voicemail services to BDC?
10                  A.    Yes, we have.
11                  Q.    Is Voicelogic familiar with an
12      entity by the name of Greenway
13      Chrysler-Jeep-Dodge Inc., doing business as
14      Greenway Dodge-Chrysler-Jeep?
15                  A.    I have been as of recent only.
16                  Q.    Does Voicelogic have an
17      understanding as to whether BDC requested for
18      Voicelogic to transmit ringless voice mails on
19      behalf of the Greenway Dodge-Chrysler-Jeep
20      entity?
21                  MR. MAGRUDER:      Object to form.
22                  BY MR. M. HIRALDO:
23                  Q.    You can answer.
24                  A.    Well, we deal with BDC directly
25      in this case, but we don't deal directly with

                                  Veritext Legal Solutions
     800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 9 of 87 PageID 571



                                                                          Page 9

 1      the clients or the customers of BDC.                  So when
 2      they --
 3                  Q.    Understood --
 4                  A.    I was going to say, when BDC
 5      comes forward with some request to use our
 6      services we provide the services, as per BDC's
 7      request.    So they'll give us a list, they'll
 8      give us a voice message, pre-recorded, and then
 9      we transmit it to that list.
10                  So we don't really, you know, try to
11      distinguish who their particular client is
12      because we do business with BDC.
13                  Q.    I see.     And has it always been
14      Voicelogic's practice to obtain a list from BDC,
15      along with a voice recording, and then
16      transmitting that recording using ringless
17      voicemail technology to the phone numbers that
18      have been provided by BDC?
19                  A.    The process is we don't obtain
20      anything, they give to us what they want to
21      transmit; and so we receive from them whenever
22      they're ready to use our service.
23                  It's a pay-as-you-go service.                And so
24      what they want to transmit we transmit for them.
25                  Q.    And maybe I wasn't clear, but

                                   Veritext Legal Solutions
     800-726-7007                                                          305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 10 of 87 PageID 572



                                                                       Page 10

  1      that's what I was -- that's what I was getting
  2      at.    The practice between Voicelogic and BDC has
  3      always been BDC provides a list of telephone
  4      numbers to Voicelogic, correct?
  5                  A.   That's the process with every
  6      client.
  7                  Q.   Okay.    And then BDC provides a
  8      recording to Voicelogic?
  9                  A.   Yeah.
10                   Q.   And then BDC says to Voicelogic,
11       Send this recording to the numbers on this list.
12       Is that correct?
13                   A.   Yeah, at this time and at this
14       date, yeah.
15                   Q.   And BDC pays -- well, how is it
16       that the BDC compensates Voicelogic?
17                   A.   They pay us.        They pay us for the
18       service.
19                   Q.   Do they pay per minute?            Do they
20       pay a flat fee or in another way?
21                   A.   The rate is negotiated with the
22       client and it's usually as a prepaid service.
23       And for the voice broadcasting service it's --
24       they purchase minutes; they purchase minutes or
25       sometimes they just purchase X number of records

                                  Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 11 of 87 PageID 573



                                                                        Page 11

  1      at a certain rate.      Sometimes clients like to
  2      purchase it by the minute, sometimes clients
  3      like to purchase it by the record.              So we give
  4      them a choice but it's all prepaid in advance.
  5                  Q.   Understand.       Going back to the
  6      ringless voicemail technology, my understanding
  7      is sort of a -- from a broad perspective, is
  8      that there is a communication established
  9      between a computer and the ringless voicemail
10       service, or server, rather, of each telephone
11       carrier.    Is that -- is that how Voicelogic's
12       technology works, from a broad perspective?
13                   MR. MAGRUDER:     Object to form.
14                   MR. JUDGE:    Join.
15                   THE DEPONENT:     Is that somebody         me to
16       object?
17                   MR. JUDGE:    You may hear objections
18       from me, being Bill, or somebody else, but as
19       long as you just hear the word "object" just go
20       ahead and answer, unless I tell you not to.
21                   THE DEPONENT:     Okay.
22                   MR. JUDGE:    So you can answer.
23                   THE DEPONENT:     I hold the technology
24       proprietary so I'm not going to get into much of
25       the basics, I don't feel comfortable about it,

                                  Veritext Legal Solutions
      800-726-7007                                                        305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 12 of 87 PageID 574



                                                                      Page 12

  1      but I will say it's a computer-to-computer
  2      communication.
  3                  BY MR. M. HIRALDO:
  4                  Q.   And that's fair, I'm not asking
  5      you to divulge anything that's proprietary.
  6                  Are you familiar with an entity by the
  7      name of Stratux Network?
  8                  A.   Yes.
  9                  Q.   Does Voicelogic consider Stratux
10       a competitor?
11                   A.   Yeah, they're a competitor.
12                   Q.   And as far as Voicelogic knows is
13       there any difference between its technology and
14       Stratux Network's technology?           Ringless
15       voicemail technology?
16                   MR. JUDGE:    Object to form.
17                   THE DEPONENT:     I haven't, you know, I
18       haven't verified or analyzed their technology.
19       I don't know their platform.          I don't know.
20                   BY MR. M. HIRALDO:
21                   Q.   Just another broad question
22       regarding ringless voicemail technology.            Is the
23       technology able to deliver a voicemail to a land
24       line?
25                   MR. JUDGE:    Object to the form.        You

                                  Veritext Legal Solutions
      800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 13 of 87 PageID 575



                                                                     Page 13

  1      can answer, Cesar.
  2                  MR. MAGRUDER:      Join.
  3                  THE DEPONENT:      Yes, it can, provided
  4      that it's a computer-based voicemail box.            If
  5      it's one of those external voicemail boxes like
  6      they had near the end of the '90s the answer
  7      would be no.
  8                  BY MR. M. HIRALDO:
  9                  Q.   Alright.      Let's take a look at,
10       if you could, the composite Exhibit 1, which
11       consists of Voicelogic production Bates labeled
12       1, 4 and 5, 7, 8, 9, 10, 11, 12 and 13, and then
13       16 through 19.
14                   EXHIBIT NO. 1:       Bundle of documents
15                   containing e-mails and invoice
16                   agreements between Voicelogic and BDC
17                   Promotions.     Bates labeled
18                   VOICELOGIC000001 to VOICELOGIC000021.
19                   BY MR. M. HIRALDO:
20                   Q.   So before you -- the numbers I
21       was referring to are what are called "Bates
22       labels" so those are the -- you see at the
23       bottom, right-hand corner you see where it says.
24       VOICELOGIC000001?
25                   A.   Yeah.

                                   Veritext Legal Solutions
      800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 14 of 87 PageID 576



                                                                     Page 14

  1                  Q.   So just so we're all looking at
  2      the same thing on the phone as you are I'm going
  3      to refer to the Bates label, is that understood?
  4                  A.   Yes.
  5                  Q.   The first document, or actually
  6      Voicelogic Bates 1 is an e-mail from Derek
  7      Watt -- excuse me, it's an e-mail from William
  8      Specht to Derek Watt, Voicelogic Newsroom, dated
  9      February 20, 2018, at 7:56 p.m.            Do you see
10       that?
11                   A.   Yes.
12                   Q.   And who is Derek Watt?
13                   A.   One of my employees.
14                   Q.   And then you see there's an
15       attachment, it's titled "BDC Promotions-Greenway
16       Dodge NCOA-Dedupe-Radius Append.zip"?
17                   A.   Yes.
18                   Q.   Do you know what that is?
19                   A.   It's probably a file containing
20       either a pre-recorded voice file, or a list of
21       numbers to call, or both.
22                   Q.   Would BDC transmit recordings to
23       Voicelogic in an e-mail or in some other way?
24                   A.   They have an option of recording
25       it themselves on their own devices, computer,

                                  Veritext Legal Solutions
      800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 15 of 87 PageID 577



                                                                       Page 15

  1      for example, and then sending it to us as a
  2      voice file; or they can call in to our, what we
  3      call a "recording studio" where they can just
  4      simply call in with a phone, on a phone number,
  5      and record their voice via their telephone into
  6      our computer system and -- for which we would
  7      have given them a phone number to call in on, a
  8      voice box number, I believe it's a 6-digit
  9      voicebox number and a 5-digit password so that
10       they can get into the particular voice file.
11                   And they can record a message, usually
12       duration of 60 seconds.       That's how they
13       would -- they can record the voice file.            But in
14       terms of the list they would have to send it to
15       us by e-mail.
16                   Q.     If you would turn over to the
17       next page, it's Bates number 4.            And I'm looking
18       at the second half of that page, it's an e-mail
19       from William Specht dated February 20, 2018, at
20       10:55 a.m. to Derek Watt.         The subject line is:
21                          "Here is what I'd like you to
22                   do".
23                   And then he says:
24                          "20,000 RVM's for Greenway."
25                   "RVM's", what does that stand for?           Do

                                  Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 16 of 87 PageID 578



                                                                     Page 16

  1      you know?
  2                   A.    Yeah, it's an industry standard
  3      for ringless voice mail.
  4                   Q.    And then it says:
  5                   "Deploy voice file 106401 ASAP."
  6                   A.    Right.
  7                   Q.    What is that referring to?
  8                   A.    The voice file number is what I
  9      was just describing.         It's a voice -- it's a
10       number.     It's how we identify different voice
11       files for different transmissions for different
12       clients.
13                    So it's a 6-digit number, and then
14       there's also a password, I guess it's not here
15       but that's irrelevant, but that's the number for
16       that particular message.
17                    And, therefore, we're able to assign
18       that particular 6-digit number inside of the --
19       inside of the system that broadcasts the voice
20       message out.      So the system needs to have a
21       reference, it needs to know what file to send
22       out.
23                    Q.    Do you see on the computer in
24       front of you the -- there are two voice files
25       that were produced along with several Excel

                                     Veritext Legal Solutions
      800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 17 of 87 PageID 579



                                                                         Page 17

  1      spreadsheets?
  2                  A.   Yes.
  3                  Q.   Can you -- is there any way for
  4      you to tell me what the voice file numbers are
  5      for those two documents that were produced?
  6                  A.   No, I'm not able to.               I'm not
  7      able to.
  8                  Q.   If you click on the voice file
  9      there's no identifier within that file, is that
10       correct?
11                   A.   Yeah.    The reason is because
12       if -- because it seems like it was -- the format
13       was changed when it was given to you so that it
14       can be played on your computer.
15                   The format that we use for our servers
16       is -- it's a rare format and it doesn't play
17       easily on any computer.       So we have to -- if
18       somebody wants that file, which I think I
19       believe I was the one that was -- I chased down
20       this file and submitted it to you people.
21                   It had to be -- the format had to be
22       changed into the proper format to play on this
23       Windows system.     So as the format changed it
24       probably changed the number as well.                 And here
25       it says one of them is number 14 and the other

                                  Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 18 of 87 PageID 580



                                                                     Page 18

  1      one is number 15, I think that's just an
  2      arbitrary number.
  3                  Q.   Do you -- when you did that --
  4      when you tracked down these voice files did you
  5      listen to them?
  6                  A.   I didn't, no.         I got my staff to
  7      listen to it and it -- it matched some of the
  8      scripting that we received from you people.
  9                  Q.   Right.     And I'll represent to you
10       that' I've listened to both files and they are
11       the consistent with the two descriptions we have
12       in our operative complaint in the case.
13                   Are there any other voice files that
14       Voicelogic is aware of that it was sent by BDC
15       pertaining to the Greenway Dodge entity?
16                   A.   No, this is all that we found.
17                   So when I was looking for all this
18       information I got my staff to verify that this
19       is the right information and this is what we
20       got.
21                   Q.   So is it accurate then that, as
22       far as Voicelogic is concerned, the two voice
23       files that were produced and labelled
24       "Voicelogic 14" and "Voicelogic 15" are the only
25       voice files that were transmitted by Voicelogic

                                   Veritext Legal Solutions
      800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 19 of 87 PageID 581



                                                                     Page 19

  1      on behalf of BDC for the Greenway entity?
  2                  MR. MAGRUDER:      Object to form.
  3                  THE DEPONENT:      The answer is I'm not
  4      100 percent certain.       I think that there is
  5      maybe one more but it might have been
  6      overwritten simply because, as you see here in
  7      the prior reference where you were -- here we
  8      go:
  9                        "Deploy voice file 106401 ASAP."
10                   The client can, at any time, call into
11       our system and overwrite that existing message
12       with a new message.
13                   So, I understand -- I think that there
14       was one that was overwritten that we were not
15       able to get.     And so, therefore, if the customer
16       uses the same 6-digit voice file number and
17       calls in to our system and overwrites it it gets
18       overwritten.     So I think there was one more but
19       we were not able to get it.
20                   BY MR. M. HIRALDO:
21                   Q.    Let's look, please, at Voicelogic
22       Bates 7.    And just let me know when you're
23       there?
24                   A.    I'm here.
25                   Q.    Okay.    So I'm looking at the

                                   Veritext Legal Solutions
      800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 20 of 87 PageID 582



                                                                     Page 20

  1      e-mail that's at the top from Derek Watt to
  2      William Specht dated February 5th, 2018, at 4:19
  3      p.m.    Do you see that?
  4                  A.   Yes.
  5                  Q.   And in it Mr. Watt says in part:
  6                       "Here are the new voicemail
  7                  boxes."
  8                  Do you see that?
  9                  A.   Yeah.
10                   Q.   And then under "Greenway DCJR
11       Orlando" it says, "voicebox:           10641,
12       Password:    47128."    Can you tell me what that is
13       please?
14                   A.   Yeah, the voicebox number is the
15       number of the file that holds the particular
16       recording.    The password is the password that
17       allows you to access that voicemail box to
18       record your message into it.
19                   Q.   I see.     And then where it says,
20       "Deployment to home or cells."            What does that
21       mean?
22                   A.   It means to send a message out to
23       home phone numbers or cell phone numbers, but we
24       usually don't distinguish so it's kind of
25       redundant.

                                   Veritext Legal Solutions
      800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 21 of 87 PageID 583



                                                                     Page 21

  1                  Q.   So your testimony is that
  2      ringless voicemail can be sent to home phone
  3      numbers that don't have the traditional
  4      recording voicemail system, is that correct?
  5                  A.   Yes.
  6                  MR. MAGRUDER:     Object to form.
  7                  BY MR. M. HIRALDO:
  8                  Q.   Okay.    Let's look, please at
  9      Bates 16.
10                   A.   Okay.
11                   Q.   And this is a document titled
12       "Voice Broadcast Job Details", job number 86008.
13       Do you see that?
14                   A.   Yes.
15                   Q.   Okay.    And you see where it says
16       "Date to Transmit" February 26, 2018?
17                   A.   Yes.
18                   Q.   My question is obvious but what
19       does that mean?
20                   A.   It means that is the requested
21       date for this particular campaign to be
22       transmitted.
23                   Q.   And where it says, "Approximate #
24       of Recipients 20,000", what does that mean?
25                   A.   It means that the file with the

                                  Veritext Legal Solutions
      800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 22 of 87 PageID 584



                                                                     Page 22

  1      list of phone numbers contained inside this
  2      particular campaign, or job, contains
  3      approximately 20,000 records.
  4                  The reason we ask our customers to
  5      include the approximate number of records or
  6      recipients is because there's been errors in the
  7      past; where a customer submits a list of
  8      records, we open up the file and we only see
  9      2,000 but in the meantime they intended to send
10       out say, 10,0000, for example.           So we ask them
11       to give us an approximation as to what we should
12       be seeing inside the file when we open it, so
13       it's just for accuracy purposes.
14                   Q.   Okay.
15                   A.   At the end of the day when we
16       open up that file and we remove the duplicates,
17       the blanks and bad numbers it may reduce down to
18       19,000, for example.
19                   Q.   Do you see further down under the
20       section where it says, "Special instructions and
21       additional comments", where it says, "Dead Call
22       Display with area code 407"?
23                   A.   Yes.
24                   Q.   What does that mean?
25                   A.   It's requesting that we put in a

                                  Veritext Legal Solutions
      800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 23 of 87 PageID 585



                                                                        Page 23

  1      call display with area code 407, and the dead
  2      call display I'm going to assume that it's --
  3      they want a number that is, say, not working as
  4      the call display.
  5                   Q.   And -- I see.         And so that's
  6      the -- is that the number that the ringless
  7      voicemail recipient would see on his or her
  8      phone?
  9                   A.   Yes.
10                    Q.   Meaning the number that's
11       associated with when the ringless voicemail is
12       incoming into the phone, correct?
13                    A.   Right.
14                    MR. MAGRUDER:      Object to form.
15                    THE DEPONENT:      It will usually say
16       "missed call", or something like that.
17                    BY MR. M. HIRALDO:
18                    Q.   So the -- I didn't hear the full
19       answer.     Is your testimony then -- your answer
20       is that this is the number that they see -- the
21       recipient to the ringless voicemail sees this as
22       a missed call?
23                    MR. MAGRUDER:      Same objection.
24                    THE DEPONENT:      Right.       So some clients
25       want the -- the proper call display to show up.

                                    Veritext Legal Solutions
      800-726-7007                                                        305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 24 of 87 PageID 586



                                                                     Page 24

  1      Some clients do not want the proper call display
  2      to show up because sometimes it will show a
  3      "missed call", and if that's the case the call
  4      recipient will simply not check the voicemail
  5      message and just press "redial", and that can be
  6      annoying for some customers.
  7                  So, therefore, they -- some clients
  8      request a dead number that does not exist so
  9      that their phones don't get inundated with a
10       bunch of calls, and whereas they require or
11       prefer that the call recipient will check the
12       voicemail message first before calling anybody.
13                   BY MR. M. HIRALDO:
14                   Q.   Okay.    Thank you for that
15       explanation.
16                   Let's move on to the next page,
17       Voicelogic 17.     I'll just try to move through
18       this quickly.    Date to transmit February 28,
19       2018, do you see that?
20                   A.   Yes.
21                   Q.   That's when this ringless
22       voicemail drop occurred, correct?
23                   A.   That's correct.
24                   Q.   Approximate number of recipients,
25       20,000, that's the approximate number of people

                                  Veritext Legal Solutions
      800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 25 of 87 PageID 587



                                                                     Page 25

  1      that were sent the ringless voicemail on this
  2      date?
  3                  A.    Yes.
  4                  Q.    Dead call display with area code,
  5      that's the same thing we were just discussing.
  6      regarding the prior job details, correct?
  7                  A.    Yes.
  8                  Q.    Following page please, Bates 18,
  9      the same question.       This reflects a voicemail
10       drop on February 21st, 2018, correct?
11                   A.    This is another campaign request,
12       yes.
13                   Q.    And then the approximate number
14       of recipients for this campaign is 40,000?
15                   A.    Yeah, that's the list that we
16       receive and then once it's processed inside the
17       newsroom it may drop.
18                   Q.    Do you need a break before we
19       continue?
20                   A.    Can I get a five minute washroom
21       break?
22                   Q.    Yes, of course.
23                   --   RECESSED AT 2:33 P.M.               --
24                   --   RESUMED AT 2:38 P.M.            --
25

                                   Veritext Legal Solutions
      800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 26 of 87 PageID 588



                                                                     Page 26

  1                     BY MR. M. HIRALDO:
  2                     Q.   I'd like for you next, if you
  3      would please, we're going to look at the Excel
  4      spreadsheets on the computer, the first one
  5      being Voicelogic 3?
  6                     A.   Yes.
  7                     Q.   It's a -- so it's an Excel
  8      spreadsheet, it contains the call-ons name,
  9      address, city, street, zip, CRRT, home number,
10       work number, cell number, main e-mail address,
11       sale date, year, make, model, VIN number and
12       then distance, and it has 35,760 entries, do you
13       see that?
14                      A.   One second.
15                      (Witness reading the document.)
16                      Number of entries 35,000 --
17                      Q.   Yeah -- go ahead?
18                      A.   35,760, yeah.
19                      Q.   Can Voicelogic tell me what this
20       document is?
21                      A.   Um, this looks like a client
22       file.       It's not set up in any particular format
23       that I'm familiar with.         It's not a Voicelogic
24       report.
25                      Q.   Yeah, sorry, didn't mean to cut

                                    Veritext Legal Solutions
      800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 27 of 87 PageID 589



                                                                     Page 27

  1      you off.    This isn't a document that was created
  2      by Voicelogic, correct?
  3                  A.   No.
  4                  Q.   Alright, so you can close that.
  5                  Let's look next, please, at Voicelogic
  6      Bates 6, which is another Excel document.
  7                  A.   Okay.
  8                  Q.   Let me know when you're there
  9      please.
10                   A.   I'm there.
11                   Q.   Is this a document that was
12       created by Voicelogic?
13                   A.   Yes.
14                   Q.   How long after -- well, we'll
15       start from the beginning.
16                   This is a document titled "Voicelogic
17       Ringless Report" with a job date of February
18       21st, 2018, correct?
19                   A.   Yes.
20                   Q.   And the company name, BDC
21       Promotions Inc., would that be Voicelogic's
22       client?
23                   A.   Yes.
24                   Q.   And then you see there where it
25       says, "Name: BDC-Greenway DCJ-Feb. 21"?

                                  Veritext Legal Solutions
      800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 28 of 87 PageID 590



                                                                     Page 28

  1                  A.   Yes.
  2                  Q.   What is that?        What does this
  3      mean?
  4                  A.   That's just a reference field.
  5      When you enter a campaign or you have a campaign
  6      request you enter certain references that the
  7      client wants to use so that it's easy for them
  8      to refer to a particular campaign.
  9                  And that information is entered -- if
10       you go back to your prior exhibit, page number
11       16, you'll see where that goes; because that
12       page 16 is a campaign entry form on-line for the
13       clients to enter their and submit their
14       campaigns.
15                   So on page 16 you'll see, at the very
16       one-third down the page, "Job, Name/PO number".
17       So it's just a reference.         It's 15 or 20 -- it's
18       a field of 15 or 20 characters for the customer
19       to enter a job reference name, that's what that
20       is.
21                   Q.   I understand.        And since you're
22       there, the document Voicelogic Bates 6, that
23       actually correspond with the voice broadcast job
24       detail that is at Voicelogic 18, correct?
25                   A.   Yeah, some of the information is

                                  Veritext Legal Solutions
      800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 29 of 87 PageID 591



                                                                     Page 29

  1      matching up.     Yes.
  2                  Q.    Both reflect a ringless voicemail
  3      drop that occurred on February 21st, 2018,
  4      correct?
  5                  A.    Yeah, it would have started, you
  6      know, February 21st, 2018.         It might have
  7      finished February 22nd, for example.                It's
  8      totally possible.
  9                  Q.    Going back to the Excel document,
10       Voicelogic 6, how long after the drop occurred
11       was this Voicelogic ringless report created by
12       Voicelogic?
13                   A.    Well, usual it's created probably
14       by the end of the day if it completed.
15                   Sometimes a customer might want a
16       retry to submit phone numbers that failed, for
17       example, so it might be carried on the next day,
18       and then the report will be created at the end
19       of that day.     But usually at the end of -- at
20       the end of the day is when the reports get
21       created.
22                   Q.    Does a person create the
23       Voicelogic ringless report?
24                   A.    It is initiated by a person and
25       it's completed by a computer.

                                  Veritext Legal Solutions
      800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 30 of 87 PageID 592



                                                                     Page 30

  1                  Q.   Do you see there were it says
  2      "Total Records:     29908"?
  3                  A.   (Witness reading the document.)
  4      Yeah.
  5                  Q.   And actually before I ask you a
  6      question about this, the person that initiates
  7      the computer creation of this document is a
  8      Voicelogic employee, correct?
  9                  A.   Yes.
10                   Q.   Does Voicelogic maintain these
11       reports in its systems?
12                   A.   The reports, once completed, are
13       uploaded back on to the submission form, as per
14       page 18 of your example.         And so the client
15       would be able to access that report by going
16       back to the on-line account.
17                   Q.   So in this instance BDC would
18       have been able to access this report through
19       Voicelogic's website?
20                   A.   It only stays there for about six
21       months and after that we get rid of these
22       things, because it's not our data and it's just
23       taking up space.
24                   Q.   I see.     Alright.        So moving on
25       now to the total records, 29,908, what does that

                                   Veritext Legal Solutions
      800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 31 of 87 PageID 593



                                                                     Page 31

  1      mean?
  2                  A.   It's the total number of records
  3      that this campaign started off with.
  4                  Q.   And these were records that were
  5      provided to Voicelogic by BDC, correct?
  6                  A.   Yes.
  7                  Q.   In the section where it says
  8      "SUCCESSFUL", "Successful Total:             21611", what
  9      does that mean?
10                   A.   It means the number of phone
11       numbers that we successfully reached and
12       delivered a voicemail to.
13                   And then under the "UNSUCCESSFUL"
14       section, 8,297, these are -- that reflects what?
15                   A.   Unsuccessful records.
16                   Q.   Meaning a ringless voicemail was
17       not delivered to the intended recipient,
18       correct?
19                   A.   Yes.
20                   Q.   Whereas the "SUCCESSFUL" column
21       reflects the successful delivery of ringless
22       voicemail to the intended recipients, correct?
23                   A.   Yes.
24                   MR. MAGRUDER:     Object to form.
25

                                  Veritext Legal Solutions
      800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 32 of 87 PageID 594



                                                                     Page 32

  1                  BY MR. M. HIRALDO:
  2                  Q.   If you click, if you would
  3      please, at the bottom where it says "Report
  4      Chart"?
  5                  A.   Yes.
  6                  Q.   Is this simply a graphic summary
  7      of the report that we were just looking at?
  8                  A.   Yes.    We take these campaigns,
  9      and we take the data, and we try to give as much
10       feedback to the customer as possible, including
11       these types of charts, just to give as much
12       interpretation at a quick glance for the
13       customer.
14                   Q.   Okay.    And then if you click on
15       the "Log 1" tab, what does this reflect?
16                   A.   This is the transmission detail
17       of exactly what happened to each number.
18                   Q.   How many entries are in this Log
19       1 of Voicelogic 6 that we're looking at?
20                   A.   Looks like 29,909.
21                   Q.   And under column "B" where it
22       says "response", what does that mean?
23                   A.   It's the outcome of the
24       occurrence, of delivery or not delivery, outcome
25       of the call.

                                  Veritext Legal Solutions
      800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 33 of 87 PageID 595



                                                                      Page 33

  1                  Q.     So the -- for the telephone
  2      numbers where it says "Voicemail" what does that
  3      reflect?
  4                  A.     It's -- you're talking about the
  5      very first?      Record number 2?        "Voicemail N/A".
  6                  Q.     No, no.    For -- you see under
  7      column "B" various entries have the word
  8      "voicemail" in them, do you see that?
  9                  A.     Oh yeah, I see.
10                   Q.     As you move down.          Does that
11       reflect the successful delivery of a ringless
12       voicemail to the associated telephone number for
13       that entry?
14                   MR. MAGRUDER:      Object to form.
15                   THE DEPONENT:      Yes, it is.           Yeah.
16                   BY MR. M. HIRALDO:
17                   Q.     And then column "A", "Telephone
18       Number", is that the number, the telephone
19       number that the system attempted to deliver the
20       ringless voicemail to?
21                   A.     Yes.
22                   Q.     Alright.    Let's look at the last
23       tab, which is the legend, and can you just tell
24       me what this is?
25                   A.     It's just a legend indicating the

                                   Veritext Legal Solutions
      800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 34 of 87 PageID 596



                                                                     Page 34

  1      outcome of much -- it's a legend of the column
  2      we were just looking at.         I think it was column
  3      B, was it?    Yeah, column B.         It's a legend of
  4      column B.
  5                  Q.   Okay.     I didn't see -- if you
  6      look at Log 1 I didn't see any column B
  7      designations -- or rather with the designation
  8      "Live Answer", is there any reason for that that
  9      you know?
10                   A.   Yeah.     That's because we use the
11       same kind of legend and the same style of report
12       for a campaign that is not a ringless voice
13       broadcast, which would be a voice broadcast
14       where the phone does ring.
15                   So we use the same -- in other words
16       it doesn't apply to this particular ringless
17       campaign.
18                   Q.   I see.     So then in looking at
19       this legend the top three that are designated
20       with the colour green represent a successful
21       transmission of some various type of service
22       that Voicelogic provides, correct?
23                   A.   Right.     So in a ringless
24       broadcast there would be no live answer or a
25       transfer outcome.

                                   Veritext Legal Solutions
      800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 35 of 87 PageID 597



                                                                         Page 35

  1                  But there would be -- there could be
  2      that type of an outcome if it was a voice
  3      broadcast where the phone does ring.                So we use
  4      the same --
  5                  Q.   So the -- I'm sorry, finish your
  6      answer?
  7                  A.   We use the same reporting system
  8      for -- whether it's a ringless voice broadcast
  9      or a voice broadcast that does ring the phone;
10       we use the same software, the same reporting
11       system.
12                   So in this particular case the live
13       transfer, for example, doesn't apply to the
14       ringless broadcast.
15                   Q.   Can you tell me, looking at this
16       legend, which of these designations apply to
17       ringless voicemails?
18                   A.   Yeah, that can be determined.
19                   MR. MAGRUDER:     Object to form.
20                   THE DEPONENT:     That can be determined
21       by going back and looking at the column "B" of
22       Log 1; and you can see anything that's in there
23       applies to the ringless broadcast.
24                   So I can tell you off the bat that
25       "Live Answer" and "Transferred" is a outcome

                                  Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 36 of 87 PageID 598



                                                                          Page 36

  1      that does not apply to the ringless broadcast.
  2                     BY MR. M. HIRALDO:
  3                     Q.   Okay.    So, as far as ringless
  4      voicemails then are concerned, the only
  5      designation that reflects a successful ringless
  6      voicemail transfer is the "Voicemail" outcome,
  7      correct?
  8                     A.   No, there's more.           There's some
  9      in purple, which is the auto operator, there's
10       that.       "Fax" probably would not apply, "Line
11       Noise" might apply.         There's a few others.
12                      Q.   And I understand that.             But the
13       ones that you're describing now reflect an
14       unsuccessful transmission, correct?
15                      A.   Yeah.
16                      Q.   And so my question was, the only
17       designation that reflects a successful ringless
18       voicemail transmission is the voicemail
19       designation, correct?
20                      MR. MAGRUDER:     Object to form.
21                      THE DEPONENT:     Yeah, that is true.
22       However, because this particular ringless
23       technology, sometimes it's not 100 percent
24       accurate, it's possible that one of the other
25       designations, such as "Not Compatible", may have

                                     Veritext Legal Solutions
      800-726-7007                                                          305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 37 of 87 PageID 599



                                                                     Page 37

  1      delivered a voice message.           We've caught that
  2      before.     The technology is not 100 percent
  3      accurate.     I'd say it's about 95 percent
  4      accurate.
  5                   BY MR. M. HIRALDO:
  6                   Q.   Is there -- are there ever
  7      instances where a successful transmission is
  8      reflected and that's not accurate?
  9                   A.   Yeah.     We have seen instances
10       where we get a "Not Compatible" outcome response
11       and the message was delivered.             So, as I say,
12       the technology is not 100 percent accurate so
13       that can happen, but the majority -- I mean,
14       it's 95 percent accurate.           You're going to get a
15       few odd responses.
16                    Q.   Right.     So my question was the
17       converse of that.     Do you have -- have you ever
18       seen an instance where the system is telling you
19       that a transmission successfully occurred but in
20       fact it had not occurred?
21                    A.   We have seen that as well, yes.
22       It's rare but we've seen it.
23                    Q.   How rare is it?
24                    A.   Like I said, it's about 95
25       percent accurate.

                                    Veritext Legal Solutions
      800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 38 of 87 PageID 600



                                                                     Page 38

  1                  Q.   So it's 95 percent accurate for
  2      both successful and unsuccessful transmission
  3      designations?
  4                  MR. MAGRUDER:     Object to form.
  5                  THE DEPONENT:     Yeah, I just know that
  6      from the studies we've done we have seen some
  7      errors occur sometimes, but it's -- it's only 5
  8      percent error so, therefore, we still designate
  9      it as a valuable service.
10                   BY MR. M. HIRALDO:
11                   Q.   I understand.
12                   A.   But we warn our clients sometimes
13       you're going to get the odd one, but we let them
14       know that.
15                   Q.   Alright.     Let's take a look next
16       at -- we're going to look at Voicelogic 20,
17       that's another Excel document.
18                   A.   Okay.
19                   Q.   And so the first tab that we're
20       looking at here, the "Voicelogic Ringless
21       Report", is the same thing as the prior document
22       we looked at, correct?
23                   A.   Same format, yes.
24                   Q.   It's a report that was initiated
25       by an employee of Voicelogic shortly after the

                                  Veritext Legal Solutions
      800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 39 of 87 PageID 601



                                                                     Page 39

  1      completion of this ringless voicemail campaign
  2      on February 26, 2018, correct?
  3                  A.   Yes.
  4                  Q.   And "Total Records", it reflects
  5      that 15,399 records were provided to Voicelogic
  6      by BDC, correct?
  7                  A.   Yes.
  8                  Q.   Successful voicemail
  9      transmissions for this campaign were 14,182,
10       correct?
11                   A.   Yes.
12                   Q.   If we look at Log 1, again we
13       have a column "A" with a telephone number, that
14       was the target telephone number for the ringless
15       voicemail?
16                   A.   Yes.
17                   Q.   And then the response where it
18       says under column "B", where it says "Voicemail"
19       that reflects the successful transmission of the
20       ringless voicemail?
21                   A.   Yes.
22                   Q.   With the other different
23       designations reflecting an unsuccessful
24       transmission, correct?
25                   A.   Yes.

                                  Veritext Legal Solutions
      800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 40 of 87 PageID 602



                                                                     Page 40

  1                  Q.   Column "C" where it says "Date"
  2      is the -- I'm sorry, did someone say something?
  3                  Column "C" is the campaign date,
  4      correct?
  5                  A.   Column "C" is the date that --
  6      and time specifically that that particular
  7      number was dealt with.
  8                  Q.   What is column "E" where it says
  9      "Seconds"?
10                   A.   That's how much time was spent
11       delivering the message.
12                   Q.   The remainder of this information
13       on this chart was provided to Voicelogic by BDC,
14       correct?
15                   A.   Yes.    Correct.
16                   Q.   And so Voicelogic simply inserted
17       these first few columns into the chart that was
18       provided to it by BDC, is that correct?
19                   A.   We only need the phone number and
20       then the computer gives back the response, the
21       date, the time, the seconds; and then sometimes
22       the customers want the phone number, the
23       response, the date, and the time, and the
24       seconds associated with the remainder of the
25       record which contains the name, the address the

                                  Veritext Legal Solutions
      800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 41 of 87 PageID 603



                                                                           Page 41

  1      city, and so forth.
  2                  So we do that -- we match that back up
  3      as a courtesy to the customer so that they can
  4      better identify their data.
  5                  Q.   I understand.         How many, how many
  6      telephone numbers are reflected in this
  7      document, Voicelogic 20, that we're looking at?
  8                  A.   Looks like 15,400.
  9                  Q.   Okay, you can close that
10       document.
11                   The last one we're going to look at is
12       the Excel file titled Voicelogic 21.                 And if you
13       would just let me know when you're there?
14                   A.   I'm there.
15                   Q.   So like the prior two Voicelogic
16       ringless reports that we looked at, this is
17       another computer-generated document created
18       shortly after this job date of February 28,
19       2018, correct?
20                   A.   Right.
21                   Q.   Total records 16,212, that
22       reflects how many records were provided, or how
23       many telephone numbers were provided to
24       Voicelogic by BDC, correct?
25                   A.   Yes.

                                   Veritext Legal Solutions
      800-726-7007                                                           305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 42 of 87 PageID 604



                                                                     Page 42

  1                  Q.   Successful total 14,659; that
  2      means the total number of successful voicemail
  3      that were delivered for this campaign, correct?
  4                  A.   Yes.
  5                  MR. MAGRUDER:     Object to form.
  6                  BY MR. M. HIRALDO:
  7                  Q.   And unsuccessful total, 1,553,
  8      are the total unsuccessful transmissions for
  9      this campaign, correct?
10                   A.   Yes.
11                   Q.   At the tab Log 1 is, like the
12       other logs that we've looked at for the prior
13       two campaigns, with column "A" being the target
14       telephone number, correct?
15                   A.   Yes, same style format.
16                   Q.   Okay.    Column "B", the "Response"
17       is the outcome of the transmission, correct?
18                   A.   Yes.
19                   Q.   "Date" being the date of
20       transmission and "Time" being the time of the
21       transmission, correct?
22                   A.   Yes.
23                   Q.   I think I'm done with my
24       questions, I just need to consult with my
25       co-counsel so if you would just bear with me for

                                  Veritext Legal Solutions
      800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 43 of 87 PageID 605



                                                                             Page 43

  1      two minutes?
  2                     A.    Okay.
  3                     --   DISCUSSION OFF THE RECORD --
  4                     BY MR. M. HIRALDO:
  5                     Q.    Just one last question, does --
  6      when Voicelogic receives these telephone numbers
  7      from BDC does it do anything to manipulate the
  8      data?       Does it dedupe it?        Does it do any kind
  9      of telephone number validation or anything else?
10                      A.    We only do what the client
11       requests, and usually that consists of removing
12       duplicates, because you don't want to be calling
13       the same -- leaving a duplicate message in the
14       same phone number.        We remove blanks.             We remove
15       invalid phone numbers that are missing digits.
16       We might run it against a DNC list if we are
17       requested, but that's it.             We don't -- it's not
18       our data, it's not our campaign.                 We follow the
19       client instruction.
20                      Q.    Alright.     Well, thank you for
21       your time today.        I have no further questions.
22                      A.    Thank you.
23                      MR. MAGRUDER:      I have a few questions.
24       Yeah, I don't think it'll be very long if you
25       just want to keep going, or if you need another

                                      Veritext Legal Solutions
      800-726-7007                                                             305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 44 of 87 PageID 606



                                                                       Page 44

  1      break that's fine.      Whatever you guys want.
  2                  MR. JUDGE:    Cesar, do you want to keep
  3      going or do you need another break?
  4                  MR. MAGRUDER:     I think I probably have
  5      less than 20 minutes of questions.
  6                  THE DEPONENT:     Okay, let's go.
  7                  CROSS-EXAMINATION BY MR. MAGRUDER:
  8                  Q.   So, as I said at the beginning
  9      before we were on the record, I'm Brock
10       Magruder.    I represent one of the defendants
11       that's being sued in this case by the plaintiff,
12       Mr. Picton.
13                   I appreciate you being here and I'll
14       try and make this as brief as possible.
15                   If I can have you refer back to the
16       Bates number 01, which is one of the PDFs that
17       you have as a printout?
18                   A.   Yeah.
19                   Q.   It's that first e-mail.            And you
20       were asked some questions about the attachment?
21                   A.   Yes.
22                   Q.   Which looks like it was a "BDC
23       Promotions-Greenway Dodge NCOA-Dedupe-Radius
24       Apppend.zip"?
25                   A.   Yes.

                                  Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 45 of 87 PageID 607



                                                                     Page 45

  1                  Q.   Do you know if that -- is that
  2      attachment the attachment that you -- your
  3      lawyers produced as Voicelogic Bates number 003,
  4      the Excel spreadsheet?
  5                  A.   I don't know.        If you open up
  6      that zip file you'll see what's in there, right?
  7                  Q.   I don't think what I received is
  8      linkable.    You don't know?
  9                  A.   That's something from the client.
10       That's something we received from the client.
11                   Q.   Okay.    And you couldn't tell me
12       which of the spreadsheets that were produced, or
13       if any of the spreadsheets that were produced
14       were contained in that zip file?
15                   A.   That is an e-mail from the --
16       from BDC to my employee, Derek.            So, therefore,
17       that would not be reports that we would have
18       produced, it had to be some kind of a client
19       list.
20                   Q.   Got it.     And actually, so if you
21       can actually look at the spreadsheet that's
22       labelled "003" on your computer?
23                   A.   Yes.
24                   Is this -- could this be the client
25       list that Voicelogic received from BDC perhaps

                                  Veritext Legal Solutions
      800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 46 of 87 PageID 608



                                                                     Page 46

  1      in this zip file transmitted on the e-mail we
  2      were just discussing?
  3                  MR. JUDGE:    Object to the form.
  4                  THE DEPONENT:     Chances are it would be
  5      something like this and certainly not a report
  6      from our systems.     They wouldn't -- clients
  7      don't normally send us --
  8                  BY MR. MAGRUDER:
  9                  Q.   But as far -- I apologize for
10       interrupting.    Please continue.
11                   A.   Yeah, this clients don't send us
12       the computer-generated report, we send that to
13       them.
14                   Q.   Got it.     And you've already
15       testified that what -- 003 is not a document
16       that Voicelogic created?
17                   A.   No, it's not.
18                   Q.   Did you receive any other client
19       lists from BDC over the course of, call it
20       mid-2000 -- well, the beginning of 2018 through
21       to mid-2018?
22                   A.   We've been receiving lists from
23       them as long as they've been a client, and I
24       believe they've been a client since 2018.
25                   Q.   Do you know if you received any

                                  Veritext Legal Solutions
      800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 47 of 87 PageID 609



                                                                       Page 47

  1      other client lists from BDC specifically for
  2      this Greenway entity?
  3                   A.   We already checked and we've
  4      produced what we found.
  5                   Q.   Okay, that's fine.           And that's a
  6      good distinction, and we can talk about that in
  7      a second in terms of what was actually produced.
  8                   But do you, as you sit here today, not
  9      looking     at the documents, recall receiving
10       other lists from BDC other than the list that
11       you produced that is 003?
12                    A.   Yeah, we've searched and this is
13       what we found.     We don't have any other.
14                    Q.   So did you remember -- you
15       don't -- you didn't get any other list beside
16       this one?
17                    A.   Oh --
18                    MR. JUDGE:    Object to form.
19                    THE DEPONENT:     I believe that -- I
20       believe that is correct.         We specifically looked
21       for lists containing the plaintiff's phone
22       number and that's what we found.
23                    BY MR. MAGRUDER:
24                    Q.   Okay.    Would you have ever
25       received any client lists in relation to this

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 48 of 87 PageID 610



                                                                     Page 48

  1      particular marketing campaign from any entity
  2      other than BDC?
  3                  A.   Like, BDC is not our only client,
  4      is that what you mean?
  5                  Q.   No, I'm sorry I'll be more
  6      specific.
  7                  Sometimes, and it looks like in this
  8      case, potentially, BDC purchased some -- what
  9      we've been calling "conquest lists" from other
10       companies that sell customer data, specifically
11       phone numbers.     And I'm really just trying to
12       understand whether it's possible that you were
13       sent any lists from one of BDC's data vendors,
14       as opposed to BDC themselves, in relation to
15       this particular marketing campaign?
16                   A.   I'm not 100 percent certain.
17       When we searched the e-mail we searched for
18       e-mails from BDC relating to this Greenway
19       entity; that's what we searched for.
20                   The clients usually if they procure a
21       list they go do that on their own and when they
22       get it they send it to us normally.
23                   Q.   Got it.     So you -- I mean, I
24       guess, have you ever been asked by a client to
25       procure phone numbers, for example, for purposes

                                  Veritext Legal Solutions
      800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 49 of 87 PageID 611



                                                                      Page 49

  1      of sending ringless voicemail?
  2                    A.   Yeah, we get asked that sometimes
  3      but that's not a service that we provide.
  4                    Q.   Is that a service that you
  5      provided either BDC or Greenway in this
  6      particular instance.
  7                    A.   No, it's a service we do not
  8      provide period.      Clients have to bring, procure,
  9      purchase their own list and they bring it to us.
10                     Q.   Okay.    So speaking generally
11       about the log sheets, on the other three Excel
12       spreadsheets that are the reports that you did
13       create and produce?
14                     A.   Yes.
15                     Q.   Are there any names on those logs
16       that aren't on this customer list that Greenway
17       sent you, or that BDC sent you?
18                     A.   Well, we would not be entering
19       names.      We would not be entering any names.        The
20       computer is fed the telephone number, that's all
21       we really need is the phone number.
22                     If the client sends us a list of phone
23       numbers with a bunch of other name and address
24       information we don't need that other
25       information, other than the phone number.

                                    Veritext Legal Solutions
      800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 50 of 87 PageID 612



                                                                           Page 50

  1                  Once we're finished dialing and we get
  2      the report from the computer, and we create a
  3      report with the computer, sometimes clients want
  4      us to match back up the phone number with the
  5      trailing information, which would be the name,
  6      and the address, and whatever else they got,
  7      simply so that they can better use the report to
  8      see what the outcome was, and they can at least
  9      relate to see which person got delivered a
10       message and who did not.
11                   So we don't put anything else in the
12       report other than the date, and the time, and
13       the response outcome, and the number of seconds,
14       that's it.
15                   Q.   Understood.       And I may be asking
16       this kind of backwards, what I'm trying to
17       understand is whether on behalf of BDC, in
18       relation to this particular marketing campaign,
19       your company initiated any attempts to leave
20       ringless voicemails with a phone number that
21       wasn't provided to you on that Greenway BDC
22       Promotion Dodge NCOA dedupe list?
23                   A.   I was going to say, I didn't get
24       a chance to -- I didn't understand.                 Attempts to
25       what?

                                  Veritext Legal Solutions
      800-726-7007                                                           305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 51 of 87 PageID 613



                                                                     Page 51

  1                  Q.   Whether Voicelogic made any
  2      attempts to deliver a ringless voicemail, on
  3      behalf of BDC in relation to this marketing
  4      campaign, to any phone number that was not on
  5      the customer list that it received from BDC,
  6      that we've just been discussing?
  7                  A.   No.    We receive instruction from
  8      the customer as to what numbers to deal with and
  9      that's it.    We don't throw in any other numbers.
10       to dial.
11                   Q.   Got it.     And so actually if I can
12       have you refer to the hard -- the printout
13       documents that start at 016 through 018?            I
14       think you said there are printouts of sort of
15       the application for the job?
16                   A.   You mean 0-6?
17                   Q.   0-1-6, 016, it's the hard copies.
18                   A.   What about it?
19                   Q.   If you look at, "Upload your list
20       of recipients", about half-way down the page, it
21       says, that there's -- it looks like this a file
22       name and it's that same .zip file that was
23       attached to 001, correct?
24                   A.   Well, this would be the file name
25       that we would receive from the customer.

                                  Veritext Legal Solutions
      800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 52 of 87 PageID 614



                                                                     Page 52

  1                  Q.   Right.     And so for this
  2      particular campaign that Bates number, 016, is
  3      describing all of the calls or the ringless
  4      voicemail that you initiated came from the data
  5      contained in this .zip file, correct?
  6                  A.   Yes, we only dial what the
  7      clients give us.
  8                  Q.   And without going into that much
  9      detail, that would be true for the other two
10       printouts here for 17 and 18?            The same file is
11       listed for both of those other two campaigns,
12       correct?
13                   A.   Yes.    We would never dial
14       something the client doesn't want us to dial and
15       we would not throw in extra phone numbers to
16       dial either because it's the client's campaign,
17       and, you know, they're paying for that.              So
18       we're not going to be dialing any other records
19       that they don't send us.
20                   Q.   Understood.        And, actually that's
21       a great segue into my next series of questions
22       which is about how the payments work here.
23       You've testified earlier when Mr. Hiraldo was
24       asking you questions that these are all paid by
25       the minute and in advance?

                                   Veritext Legal Solutions
      800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 53 of 87 PageID 615



                                                                     Page 53

  1                  A.   Yes.
  2                  Q.   Can you just tell me a little bit
  3      more about how that works?
  4                  A.   Yes.    The customers would
  5      discover our services or company; they would
  6      speak to a sales rep, in this particular case
  7      Derek Watt; and they would -- Derek Watt would
  8      be the sales representative for BDC and he would
  9      handle the requests and the campaigns for BDC.
10                   So they would negotiate a rate,
11       depending on frequency and volume.              And once
12       they are ready to proceed with a campaign they
13       send the -- in this case they send the
14       information, e-mails, they e-mail the list to
15       Derek; and they record their voice message
16       inside our system; and then it is uploaded, as
17       per page number 16, hard copy; and that's what a
18       campaign looks like.
19                   So they prepay for the service.
20                   Q.   And so -- I didn't mean to
21       interrupt you, please continue.
22                   A.   They might purchase X-number of
23       thousand minutes in advance.          And as they submit
24       records for their campaign the minutes are
25       deducted until they run out, and then when they

                                  Veritext Legal Solutions
      800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 54 of 87 PageID 616



                                                                     Page 54

  1      run out they have to purchase again.
  2                  Q.   And is that rate per your client?
  3      For example, does BDC have a rate that is
  4      applied to all of BDC's various clients?            Or is
  5      it more that BDC has different rates that it
  6      negotiated with you for different clients that
  7      BDC has?
  8                  A.   No, BDC is our client, they have
  9      one rate; and whatever BDC decides to resell to
10       their customers is not our business.
11                   Q.   So when -- so BDC has one account
12       with Voicelogic?
13                   A.   Yes.
14                   Q.   So when BDC prepurchases minutes
15       for Voicelogic you have no idea whether those
16       minutes are ultimately spent and charged, for
17       example, to Greenway or any of the other
18       companies that BDC might work with, correct?
19                   A.   Yeah, they can spend their
20       minutes the way they want.
21                   Q.   If you look at 07, which is one
22       of the printout documents?
23                   A.   Yes.
24                   Q.   This is another e-mail from
25       BDC -- no, sorry, this is an e-mail from -- oh

                                  Veritext Legal Solutions
      800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 55 of 87 PageID 617



                                                                         Page 55

  1      yeah, if you look down at the bottom of 07
  2      William Specht is e-mailing Derek Watt and says:
  3                       "I have 10,000 left over from
  4                  last month.     I need another 50,000."
  5                  I guess that he is basically
  6      purchasing some of the prebought minute,
  7      correct?
  8                  A.   He's realizing that he doesn't
  9      have enough credits or time and he needs to buy
10       more for upcoming campaigns.
11                   Q.   Can you tell me why -- why this
12       document is partially redacted?
13                   A.   Yes, that was by me.                And it's
14       partially redacted simply removing client names
15       that are not part of this case.             As you can see
16       only --
17                   Q.   So these people that you've --
18       these companies that you removed are not
19       Greenway entities related to this lawsuit or the
20       particular campaign that we're discussing,
21       correct?
22                   A.   That's right.
23                   Q.   So when William Specht said to
24       you, "I need another 50,000."            You have no way
25       of knowing, of the minutes that BDC has

                                   Veritext Legal Solutions
      800-726-7007                                                         305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 56 of 87 PageID 618



                                                                     Page 56

  1      purchased, which minutes were for Greenway and
  2      which minutes were for other entities in terms
  3      of the ringless voicemail delivery, correct?
  4                  A.   Yes.    The minutes are purchases
  5      in advance and BDC can spend their -- his
  6      purchased minutes any way he wants.
  7                  Q.   Okay.    If we can look at one of
  8      the ringless voicemail reports, it doesn't
  9      matter which one so if there's one that's
10       already open up on your laptop just let me know
11       which one and I can ask you about that.
12                   A.   I'll open up number 20.
13                   Q.   Okay.
14                   A.   I'm there.
15                   Q.   Alright.     And so I just want to
16       try to understand -- I'll tell you right now
17       that I'm sure your expertise in terms of the
18       computer engineering and specific digital
19       aspects of how this technology works far
20       surpasses mine.
21                   And, like Mr. Hiraldo, I'm not trying
22       to pry into of your company's proprietary
23       information.
24                   But you said that these are reports
25       that are generated by a computer after

                                  Veritext Legal Solutions
      800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 57 of 87 PageID 619



                                                                     Page 57

  1      initiation by a human being.           And I was hoping
  2      that you could just tell us a little bit more
  3      about what that means and how that actually
  4      works?
  5                  A.   Yes.    When the campaign is
  6      launched the computer proceeds to speak -- to
  7      start and complete the campaign; and then it
  8      kicks out what's called a "raw" log; and then at
  9      the end of the day there's a bunch of raw logs
10       from various campaigns.
11                   We have an individual proceed to
12       access those raw logs and format them, reformat
13       them into what you see here; a little bit more
14       readable, a little bit more human friendly is
15       the word.    And so that's how we get this report.
16                   Q.   So this is converted into Excel
17       spreadsheet from data that's exported from your
18       proprietary software that you use to actually
19       track and deliver these messages?
20                   A.   Right.     So the raw log would be a
21       comma delimited file.       So on one record if you
22       look at it it would be very, very -- it would be
23       kind of messy and hard to read.             So we take a
24       comma-delimited file and putt it into the
25       spreadsheet format, which is more universally

                                   Veritext Legal Solutions
      800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 58 of 87 PageID 620



                                                                     Page 58

  1      accepted.
  2                  Q.   So if you go to the log for --
  3      and we're looking at 20, right?
  4                  A.   Yes.
  5                  Q.   When you look at the "Response"
  6      column, column "B" that you were speaking about
  7      before, how does the system know, for example,
  8      just because it's the first one, that for this
  9      particular -- this particular number was not
10       compatible for the attempted voicemail?
11                   A.   It listens to certain responses,
12       tones that it recognizes.         And if it doesn't
13       recognize certain tones within a period of time
14       it comes out "Not Compatible".
15                   It also can distinguish if there's
16       actually a voicemail attached to the number or
17       not.    Some numbers don't have voicemail.
18                   So there's various ways that it makes
19       that determination.
20                   And, like I said before, whether it's
21       a ringless voice broadcast campaign or one that
22       does ring the phone, a traditional voice
23       broadcast campaign, there's a 95 percent
24       accuracy.
25                   Q.   And so, just as another example,

                                  Veritext Legal Solutions
      800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 59 of 87 PageID 621



                                                                     Page 59

  1      because you mentioned the tones, I'm looking at
  2      your legends now for voicemail and it says that
  3      the:
  4                       "System detected a voicemail
  5                  tone.   Message was delivered
  6                  successfully."
  7                  So if you look at one of these logs,
  8      for example row 4, where "Voicemail" is listed
  9      in the response, that's because the system
10       detected a voicemail tone on the other end of
11       this phone number when it attempts this call?
12                   A.   You're looking at row 4?
13                   Q.   Yes, sir.
14                   A.   And is say "Voicemail" so it
15       sounds like it was detected and it delivered the
16       message that lasted 30 seconds.
17                   Q.   Right.     And so what I'm asking
18       is, what it detected was the voicemail tone,
19       correct?
20                   A.   Yes.
21                   Q.   Alright.      Why would -- why would
22       there be a 30-second voicemail delivered to this
23       number as opposed to a 75-second voicemail, for
24       example, that was delivered to the recipient of
25       row 6?

                                   Veritext Legal Solutions
      800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 60 of 87 PageID 622



                                                                     Page 60

  1                  A.   Yeah.    There's certain variations
  2      in the column "E", which is labelled "Seconds",
  3      and that is because the system starts charging
  4      time as soon as the -- as soon as it hears a
  5      greeting.    So as soon as it hears a greeting it
  6      starts charging time.      As you know everybody has
  7      a different greeting.      Some people have a 5,
  8      10-second greeting, some people have a 20-second
  9      greeting so it starts charging for that.
10                   So while it's listening to the
11       greeting it tries to determine at which point it
12       hears the beep in order to begin delivering a
13       message.    So that's why the "Seconds" column
14       varies in different lengths.
15                   Q.   Got it.     And it looks like your
16       system charges in 15-second intervals, does that
17       explain the --
18                   A.   Yeah, there is an interval --
19                   Q.   -- uniformity of the --
20                   A.   Yeah, there is an interval
21       setting.
22                   Q.   Okay.    So is there any other
23       reason why -- let me ask it this way.               Would
24       "Voicemail" be listed in the response on any of
25       these reports for any other reason that your

                                  Veritext Legal Solutions
      800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 61 of 87 PageID 623



                                                                       Page 61

  1      system detected the voicemail tone?
  2                  A.   If it puts in "Voicemail" it's
  3      because it detected -- it had a positive
  4      detection and it started playing back the
  5      message, yeah.
  6                  Q.   And so what I'm trying to figure
  7      out is, what the system determines as positive
  8      detection is simply that it heard the voice -- a
  9      voicemail tone, is that right?           Or are there
10       other indicators of a possible detection?
11                   A.   No, it heard a voicemail tone and
12       it tried to determine the optimum time to
13       deliver the voice message.
14                   You have to understand that it has to
15       listen to the greeting.       It's a machine trying
16       to determine when the greeting is over.             And, as
17       you know, there's a lot of different greetings
18       with people pausing several seconds to then
19       continue speaking their greeting.
20                   So there's all kinds of different
21       noises it's going to hear and it's trying to --
22       that's why it's not 100 percent accurate; it's
23       because there's tones, there's people --
24       sometimes people are singing or they have music
25       in the background.      There's all kinds of -- so

                                  Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 62 of 87 PageID 624



                                                                      Page 62

  1      many different greetings, coupled with system
  2      greetings as well.
  3                     So, yeah, it's very -- it's not -- one
  4      voicemail greeting is not the same as the next.
  5                     Q.     Right.     Yeah, no, it sounds
  6      pretty incredible.         I couldn't even begin to
  7      think about the sort of algorithms and stuff
  8      that go into that.
  9                     But it sounds like from what you're
10       saying, I just want to make sure I understand,
11       how your particular system determines whether or
12       not a voicemail was successfully delivered is
13       that it's listening for a tone; that tone that
14       we -- I'm sure it's different now, but when you
15       say, "Please leave a message after the beep."
16       Beep.       It's that beep it's listening for?
17                      A.     Yeah.     It's a series of beeps and
18       silence intervals.         We've been perfecting this
19       since 1997.         So, you know, when we learn certain
20       other things or things change over time we kind
21       of try to adjust.
22                      So, again it's not 100 percent
23       accurate.       We try to aim for the -- for the more
24       common type of noises that we hear on the
25       greeting.

                                        Veritext Legal Solutions
      800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 63 of 87 PageID 625



                                                                       Page 63

  1                    Q.   Got it.    And so we've already
  2      established that all of these -- these phone
  3      numbers came from the list that you received
  4      from BDC.
  5                    And I'll represent to you I did the
  6      math and there were more attempted calls than
  7      numbers on that list.        So, would you agree with
  8      me that it looks like, from your reports, that
  9      some of these phone numbers were called more
10       than one time?
11                     A.   It's totally possible.            If the
12       client requests to give it another try, or he
13       might say, you know, the list I sent you last
14       week can you send another campaign or another
15       voice -- a different voicemail message to it?
16       So that's totally possible.
17                     Q.   Actually so this will be easier
18       to track if you look back at Bates 16 through 18
19       again.      If you look at Bates 18 it looks like
20       this campaign -- well, the approximate number of
21       recipients that BDC requested for this campaign
22       for February 21 was 40,000.           Do you see that?
23                     A.   Yes.
24                     Q.   On page 18?
25                     A.   Yes.

                                   Veritext Legal Solutions
      800-726-7007                                                       305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 64 of 87 PageID 626



                                                                     Page 64

  1                  Q.   When he orders another one,
  2      because it looks like, based on your previous
  3      testimony where this message came from, it's
  4      106401, which is the same message referenced on
  5      18 -- 17, but if you look at 17 he says, This
  6      time I only want 20,000.        Correct?
  7                  A.   Yes.
  8                  Q.   Who determined which 20,000
  9      people on the customer list would receive these
10       REMs?
11                   A.   We take our instructions from the
12       customer.    He might say, Send to the same
13       20,000, or send to a different 20,000.
14                   Q.   Is that recorded in any document
15       that you're aware of, that specific direction?
16                   A.   It could be by way of --
17                   Q.   Oh, actually I see -- let me
18       point you down to your, "Special instructions
19       and additional comments." on this same page, 17.
20       It looks like -- and this looks like it's a
21       field that was filled out by BDC, is that
22       correct?    That's how this form works?
23                   A.   Normally our customers fill out
24       this form themselves, however, we have some
25       customers that want us to do it.             So the sales

                                  Veritext Legal Solutions
      800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 65 of 87 PageID 627



                                                                     Page 65

  1      rep might take a verbal instruction and then
  2      fill it out on behalf of the client.
  3                  Q.   And looking at document 17 here
  4      does it look like you were provided any specific
  5      instructions regarding which people to try first
  6      for this second round we've been discussing?
  7                  A.   Are you referring to where it
  8      say:
  9                       "Send these SUCCESSFUL voicecasts
10                   first and if needed Voicemail [...]"
11                   Is that what you're talking about?
12                   Q.   Yes, sir.      So what does that
13       mean?
14                   A.   It seems to me to -- it looks
15       like a resend.     They want to rebroadcast to the
16       successful ones and then send again to the
17       noncompatible ones, try it again.             That's what
18       that means.
19                   Q.   So is it fair to assume that what
20       you would have done here is try all of the
21       numbers associated with a successfully-delivered
22       report on the previous 40,000, and then if you
23       have any more minutes before getting to this
24       20,000 cutoff you'd start to try the "Voicemail
25       N/A" and then "Noncompatible", correct?

                                  Veritext Legal Solutions
      800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 66 of 87 PageID 628



                                                                          Page 66

  1                  A.   Seems that way, yes.               As I said,
  2      we follow the client's instructions, it's not
  3      our campaign.    We just do what they want.
  4                  Q.   Got it.     And I don't want to
  5      belabour this point and get you out of here, but
  6      if you look at 16 will you agree that it looks
  7      like the special client instructions under 16
  8      were also a resend of the same numbers?
  9                  A.   Yeah.    It seems to say here,
10       "Resend", and then it has a job reference
11       number; and that job reference number would be
12       similar to the job reference number at the top
13       of the page, or one third down it says, "Job #,
14       Web Reference".
15                   So inside the special instructions
16       they're requesting to resend the report from the
17       prior transmission, and send to the successful
18       calls, start at 6:45 p.m., 407 area code call
19       display.    And, yeah, so that's just instructions
20       from the client.
21                   Q.   Which Voicelogic followed,
22       correct?
23                   A.   Yes.
24                   Q.   If I can have you look one more
25       brief time back at page 17 here?

                                  Veritext Legal Solutions
      800-726-7007                                                          305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 67 of 87 PageID 629



                                                                     Page 67

  1                  A.   Yes.
  2                  Q.   You mentioned that you do
  3      sometimes call these lists.          You don't ever add
  4      numbers to the list but sometimes you remove
  5      numbers from the list, for example, to
  6      deduplicate it or something like that.
  7                  You mentioned sometimes you'll scrub
  8      it against do-not-call list.          Can you tell by
  9      looking at this document, Voicelogic 017,
10       whether or not you scrubbed these calls against
11       the do-not-call list?
12                   A.   There was an instruction here it
13       says, "Scrub against BDC's DNC list."
14                   So they have some kind of a list that
15       they would have provided that -- and then we
16       would have scrubbed this list against it before
17       dialing.
18                   Q.   Alright.
19                   So based on -- and I'm not asking you
20       at all, and I don't want to hear about any
21       discussions that you had with your counsel, but
22       based on your understanding as you sit here
23       today, and the searches that you or your staff
24       have done in response to the discovery request
25       issued to you in this case, you don't have any

                                  Veritext Legal Solutions
      800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 68 of 87 PageID 630



                                                                     Page 68

  1      other disposition reports for any campaigns made
  2      on behalf of BDC in relation to this lawsuit,
  3      other than the three that you've produced to us
  4      and that we've talked about today, is that
  5      correct?
  6                  A.    That is my understanding.         I've
  7      asked my staff to search for Greenway e-mails
  8      with the word "Greenway" in it, and also lists
  9      that contain the plaintiff's phone number, and
10       this is what we came up with.
11                   Q.    Alright.    I don't have any
12       further questions.
13                   MR. M. HIRALDO:       Bill, do you want
14       to -- do you want to have the witness read or
15       wave.
16                   MR. JUDGE:    We'll read please.        Manny
17       I'm going to -- if you could explain to the
18       court reporter off-line what that means in
19       Florida that would be helpful so that we get a
20       copy.
21                   ---   Whereupon the examination was
22       completed at 3:39 p.m.
23
24
25

                                  Veritext Legal Solutions
      800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 69 of 87 PageID 631



                                                                     Page 69

  1                       REPORTER'S CERTIFICATE
  2
  3                    I, HELEN MARTINEAU, CSR, Certified
  4      Shorthand Reporter, certify;
  5                    That the foregoing proceedings were
  6      taken before me at the time and place therein
  7      set forth at which time the witness was put
  8      under oath by me;
  9                    That the testimony of the witness and
10       all objections made at the time of the
11       examination were recorded stenographically by me
12       and were thereafter transcribed;
13                     That the foregoing is a true and
14       accurate transcript of my shorthand notes so
15       taken.      Dated this 20th, day of September 2019.
16
17
18                     <%5755,Signature%>
19                     PER:   HELEN MARTINEAU
20                     CERTIFIED SHORTHAND REPORTER
21
22
23
24
25

                                   Veritext Legal Solutions
      800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 70 of 87 PageID 632



                                                                     Page 70

  1                      *** ERRATA SHEET         ***
  2      NAME OF CASE:
  3      CLIFTON PICTON, Individually and on behalf of
         all Others similarly situated
  4      v.
         GREENWAY CHRYSLER-JEEP-DODGE,INC., d/b/a
  5      GREENWAY DODGE CHRYSLER JEEP, BDC PROMOTIONS)
         INC. and VOICELOGIC d/b/a VOICELOGIC.COM
  6      DATE OF DEPOSITION:       September 10, 2019
  7      NAME OF WITNESS:      Cesar Correia
  8
  9      PAGE    LINE   FROM                           TO
10       ____|______|______________________|_____________
11       ____|______|______________________|_____________
12       ____|______|______________________|_____________
13       ____|______|______________________|_____________
14       ____|______|______________________|_____________
15       ____|______|______________________|_____________
16       ____|______|______________________|_____________
17       ____|______|______________________|_____________
18       ____|______|______________________|_____________
19       ____|______|______________________|_____________
20       ____|______|______________________|_____________
21       ____|______|______________________|_____________
22
23                                    _________________________
24                                          CESAR CORREIA
25

                                  Veritext Legal Solutions
      800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 71 of 87 PageID 633



                                                                     Page 71

  1      PROVINCE OF ONTARIO      )
  2      TORONTO REGION     )
  3
  4                  I, the undersigned, declare under
  5      penalty of perjury that I have read the
  6      foregoing transcript, and I have made any
  7      corrections, additions or deletions that I was
  8      desirous of making;
  9                  That the foregoing is a true and
10       correct transcript of my testimony contained
11       therein.
12
13                              _______________________________
14                                     CESAR CORREIA
15
16       Subscribed and sworn to before me this ____ day
17       of ____________, 2019, at
18       ___________________, __________________.
19       (City                    (Province)
20
21       ________________________
22       (Notary Public)
23       My Commission Expires: _______________
24
25

                                   Veritext Legal Solutions
      800-726-7007                                                      305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 72 of 87 PageID 634


   [& - action]                                                                  Page 72

             &           15,399 39:5            22nd 29:7              29:10 32:19 59:25
    & 2:5                15,400 41:8            26 21:16 39:2        60 15:12
                         16 13:13 21:9 28:11    28 24:18 41:18       6:19 1:3
              0
                           28:12,15 53:17       29,908 30:25         6:45 66:18
    0-1-6 51:17            63:18 66:6,7         29,909 32:20                   7
    0-6 51:16            16,212 41:21           29908 30:2
    001 51:23                                                        7 13:12 19:22
                         17 24:17 52:10 64:5    2:03 5:1
    003 45:3,22 46:15                                                75 59:23
                           64:5,19 65:3 66:25   2:33 25:23
      47:11                                                          77 1:20
                         18 25:8 28:24 30:14    2:38 25:24
    01 44:16                                                         7:56 14:9
                           52:10 63:18,19,24              3
    016 51:13,17 52:2      64:5                                                8
    017 67:9                                    3 26:5
                         19 13:13                                    8 13:12
    018 51:13                                   30 59:16,22
                         19,000 22:18                                8,297 31:14
    07 54:21 55:1                               301 2:6,22
                         196 1:3                                     813.221.3900 2:16
                                                31 1:3
              1          1995 7:5                                    86008 21:12
                                                33301 2:7
    1 4:3 13:10,12,14    1997 62:19                                            9
                                                334 7:8
      14:6 32:15,19 34:6           2            33602 2:15           9 13:12
      35:22 39:12 42:11 2 33:5                  35,000 26:16         90s 13:6
    1,553 42:7           2,000 22:9             35,760 26:12,18      95 37:3,14,24 38:1
    10 13:12 60:8 70:6 20 14:9 15:19 28:17      3:39 68:22             58:23
    10,000 55:3            28:18 38:16 41:7               4          954.400.4713 2:8
    10,0000 22:10          44:5 56:12 58:3                                     a
    100 19:4 36:23 37:2                         4 13:12 15:17 59:8
                           60:8                                      a.m. 15:20
      37:12 48:16 61:22 20,000 15:24 21:24        59:12
                                                40,000 25:14 63:22   able 12:23 16:17
      62:22                22:3 24:25 64:6,8
                                                  65:22                17:6,7 19:15,19
    101 2:14               64:13,13 65:24
                                                407 22:22 23:1         30:15,18
    106401 16:5 19:9     2000 46:20
                                                  66:18              accepted 58:1
      64:4               2018 14:9 15:19
                                                407.843.8880 2:24    access 20:17 30:15
    10641 20:11            20:2 21:16 24:19
                                                44 3:5                 30:18 57:12
    10:55 15:20            25:10 27:18 29:3,6
                                                47128 20:12          account 30:16
    10th 1:22              39:2 41:19 46:20
                                                          5            54:11
    11 13:12               46:21,24                                  accuracy 22:13
    12 13:12             2019 1:22 69:15        5 3:4 13:12 15:9
                                                                       58:24
    13 4:3 13:12           70:6 71:17             38:7 60:7
                                                                     accurate 18:21
    14 17:25 18:24       2020 1:21              50,000 55:4,24
                                                                       36:24 37:3,4,8,12
    14,182 39:9          20th 69:15             5755 69:18
                                                                       37:14,25 38:1
    14,659 42:1          21 27:25 41:12         5th 20:2
                                                                       61:22 62:23 69:14
    1400 2:6,22            63:22                          6          act 7:12
    15 18:1,24 28:17,18 21611 31:8
                                                6 15:8 16:13,18      action 5:11
      60:16              21st 25:10 27:18         19:16 27:6 28:22
                           29:3,6
                                   Veritext Legal Solutions
    800-726-7007                                                            305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 73 of 87 PageID 635


   [add - c]                                                                           Page 73

    add 67:3               approximately          background 61:25        belabour 66:5
    additional 22:21         22:3                 backwards 50:16         believe 15:8 17:19
      64:19                approximation          bad 22:17                 46:24 47:19,20
    additions 71:7           22:11                based 13:4 64:2         better 41:4 50:7
    address 7:7 26:9,10    arbitrary 18:2           67:19,22              bill 11:18 68:13
      40:25 49:23 50:6     area 22:22 23:1        basically 55:5          bit 53:2 57:2,13,14
    adjust 62:21             25:4 66:18           basics 11:25            blanks 22:17 43:14
    advance 11:4 52:25     asap 16:5 19:9         bat 35:24               blvd 2:14
      53:23 56:5           asked 44:20 48:24      bates 4:6 13:11,17      bottom 13:23 32:3
    afternoon 5:4            49:2 68:7              13:21 14:3,6 15:17      55:1
    agree 63:7 66:6        asking 5:18 12:4         19:22 21:9 25:8       boulevard 2:6
    agreements 4:4           50:15 52:24 59:17      27:6 28:22 44:16      box 7:21 13:4 15:8
      13:16                  67:19                  45:3 52:2 63:18,19      20:17
    ahead 11:20 26:17      aspects 56:19          bdc 1:12 4:5 8:3,6,9    boxes 13:5 20:7
    aim 62:23              assign 16:17             8:17,24 9:1,4,12,14   boy 8:1
    algorithms 62:7        associated 23:11         9:18 10:2,3,7,10,15   break 6:10 25:18
    allows 20:17             33:12 40:24 65:21      10:16 13:16 14:15       25:21 44:1,3
    alright 13:9 27:4      assume 23:2 65:19        14:22 18:14 19:1      breaks 6:6
      30:24 33:22 38:15    attached 51:23           27:20,25 30:17        brief 44:14 66:25
      43:20 56:15 59:21      58:16                  31:5 39:6 40:13,18    bring 49:8,9
      67:18 68:11          attachment 14:15         41:24 43:7 44:22      broad 11:7,12
    analyzed 12:18           44:20 45:2,2           45:16,25 46:19          12:21
    annoying 24:6          attempted 33:19          47:1,10 48:2,3,8,14   broadcast 21:12
    answer 6:2,5 8:23        58:10 63:6             48:18 49:5,17           28:23 34:13,13,24
      11:20,22 13:1,6      attempts 50:19,24        50:17,21 51:3,5         35:3,8,9,14,23 36:1
      19:3 23:19,19 34:8     51:2 59:11             53:8,9 54:3,5,7,8,9     58:21,23
      34:24 35:6,25        attending 5:23           54:11,14,18,25        broadcasting 10:23
    anybody 24:12          attorney 5:24 6:3,3      55:25 56:5 63:4,21    broadcasts 16:19
    apologize 46:9         auto 36:9                64:21 68:2 70:5       brock 2:21 44:9
    append.zip 14:16       avenue 7:8             bdc's 9:6 48:13         brock.magruder
    application 51:15      aware 18:14 64:15        54:4 67:13              2:25
    applied 54:4                     b            bear 42:25              bunch 24:10 49:23
    applies 35:23                                 beep 60:12 62:15          57:9
                           b 1:11,13 8:1 32:21
    apply 34:16 35:13                               62:16,16              bundle 4:3 13:14
                             33:7 34:3,3,4,6
      35:16 36:1,10,11                            beeps 62:17             business 6:20 7:4,7
                             35:21 39:18 42:16
    apppend.zip 44:24                             beginning 27:15           7:7 8:13 9:12 54:10
                             58:6 70:4,5
    appreciate 44:13                                44:8 46:20            buy 55:9
                           back 11:5 28:10
    approximate 21:23                             behalf 1:6 6:15                   c
                             29:9 30:13,16
      22:5 24:24,25                                 8:19 19:1 50:17
                             35:21 40:20 41:2                             c 2:1 5:5,6 8:2 40:1
      25:13 63:20                                   51:3 65:2 68:2 70:3
                             44:15 50:4 61:4                                40:3,5
                             63:18 66:25
                                     Veritext Legal Solutions
    800-726-7007                                                                  305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 74 of 87 PageID 636


   [call - corporate]                                                                Page 74

    call 14:21 15:2,3,4    certain 11:1 19:4        66:7,20               competitor 12:10
      15:7 19:10 22:21       28:6 48:16 58:11     client's 52:16 66:2       12:11
      23:1,2,4,16,22,25      58:13 60:1 62:19     clients 9:1 11:1,2      complaint 18:12
      24:1,3,3,11 25:4     certainly 46:5           16:12 23:24 24:1,7    complete 57:7
      26:8 32:25 46:19     certificate 69:1         28:13 38:12 46:6      completed 29:14,25
      59:11 66:18 67:3,8   certified 69:3,20        46:11 48:20 49:8        30:12 68:22
      67:11                certify 69:4             50:3 52:7 54:4,6      completion 39:1
    called 13:21 57:8      cesar 1:19 3:3 5:2,5   clifton 1:5 70:3        composite 13:10
      63:9                   13:1 44:2 70:7,24    close 27:4 41:9         computer 11:9 12:1
    calling 24:12 43:12      71:14                code 22:22 23:1           12:1 13:4 14:25
      48:9                 chance 50:24             25:4 66:18              15:6 16:23 17:14
    calls 19:17 24:10      chances 46:4           colour 34:20              17:17 26:4 29:25
      52:3 63:6 66:18      change 62:20           column 31:20              30:7 40:20 41:17
      67:10                changed 17:13,22         32:21 33:7,17 34:1      45:22 46:12 49:20
    campaign 21:21           17:23,24               34:2,3,4,6 35:21        50:2,3 56:18,25
      22:2 25:11,14 28:5   characters 28:18         39:13,18 40:1,3,5,8     57:6
      28:5,8,12 31:3       charged 54:16            42:13,16 58:6,6       concerned 18:22
      34:12,17 39:1,9      charges 60:16            60:2,13                 36:4
      40:3 42:3,9 43:18    charging 60:3,6,9      columns 40:17           conquest 48:9
      48:1,15 50:18 51:4   charlie 8:2            comes 9:5 58:14         consider 12:9
      52:2,16 53:12,18     chart 32:4 40:13,17    comfortable 11:25       consistent 18:11
      53:24 55:20 57:5,7   charts 32:11           comma 57:21,24          consists 13:11
      58:21,23 63:14,20    chased 17:19           commencing 5:1            43:11
      63:21 66:3           check 24:4,11          comments 22:21          consult 42:24
    campaigns 28:14        checked 47:3             64:19                 consumer 7:11
      32:8 42:13 52:11     choice 11:4            commission 71:23        contain 68:9
      53:9 55:10 57:10     chrysler 1:10,12       common 62:24            contained 22:1
      68:1                   8:13,14,19 70:4,5    communicate 8:6           45:14 52:5 71:10
    canada 1:21 5:17       city 26:9 41:1 71:19   communication           containing 4:3
    carried 29:17          claim 7:10               11:8 12:2               13:15 14:19 47:21
    carrier 11:11          class 5:11             communications          contains 22:2 26:8
    case 1:3 5:11 6:2      clear 9:25               6:19                    40:25
      7:10 8:25 18:12      click 17:8 32:2,14     companies 48:10         continue 25:19
      24:3 35:12 44:11     client 9:11 10:6,22      54:18 55:18             46:10 53:21 61:19
      48:8 53:6,13 55:15     19:10 26:21 27:22    company 1:20            converse 37:17
      67:25 70:2             28:7 30:14 43:10       27:20 50:19 53:5      converted 57:16
    caught 37:1              43:19 45:9,10,18     company's 56:22         copies 51:17
    cell 20:23 26:10         45:24 46:18,23,24    compatible 36:25        copy 53:17 68:20
    cells 20:20              47:1,25 48:3,24        37:10 58:10,14        corner 13:23
    ceo 7:2                  49:22 52:14 54:2,8   compensates 10:16       corporate 6:14,18
                             55:14 63:12 65:2

                                     Veritext Legal Solutions
    800-726-7007                                                                 305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 75 of 87 PageID 637


   [corporation - discussing]                                                       Page 75

    corporation 6:23         32:10,13 41:3        deduplicate 67:6      designations 34:7
    correct 6:24 10:4        48:10 49:16 51:5,8   defendant 2:11,19       35:16 36:25 38:3
      10:12 17:10 21:4       51:25 64:9,12          6:3                   39:23
      23:12 24:22,23       customers 7:23 9:1     defendants 1:15       designee 6:14
      25:6,10 27:2,18        22:4 24:6 40:22        44:10               desirous 71:8
      28:24 29:4 30:8        53:4 54:10 64:23     deletions 71:7        detail 28:24 32:16
      31:5,18,22 34:22       64:25                delimited 57:21,24      52:9
      36:7,14,19 38:22     cut 26:25              deliver 12:23 33:19   details 21:12 25:6
      39:2,6,10,24 40:4    cutoff 65:24             51:2 57:19 61:13    detected 59:4,10,15
      40:14,15,18 41:19    cv 1:3                 delivered 31:12,17      59:18 61:1,3
      41:24 42:3,9,14,17             d              37:1,11 42:3 50:9   detection 61:4,8,10
      42:21 47:20 51:23                             59:5,15,22,24       determination
                           d 1:11,13 3:1 8:1
      52:5,12 54:18 55:7                            62:12 65:21           58:19
                             70:4,5
      55:21 56:3 59:19                            delivering 7:19       determine 60:11
                           data 30:22 32:9
      64:6,22 65:25                                 40:11 60:12           61:12,16
                             41:4 43:8,18 48:10
      66:22 68:5 71:10                            delivery 31:21        determined 35:18
                             48:13 52:4 57:17
    corrections 71:7                                32:24,24 33:11        35:20 64:8
                           date 7:14 10:14
    correia 1:19 3:3 5:2                            56:3                determines 61:7
                             21:16,21 24:18
      5:6,7,9 70:7,24                             depending 53:11         62:11
                             25:2 26:11 27:17
      71:14                                       deploy 16:5 19:9      devices 14:25
                             40:1,3,5,21,23
    correspond 28:23                              deployment 20:20      dial 51:10 52:6,13
                             41:18 42:19,19
    counsel 42:25                                 deponent 11:15,21       52:14,16
                             50:12 70:6
      67:21                                         11:23 12:17 13:3    dialing 50:1 52:18
                           dated 14:8 15:19
    couple 5:20                                     19:3 23:15,24         67:17
                             20:2 69:15
    coupled 62:1                                    33:15 35:20 36:21   difference 12:13
                           david 8:2
    course 25:22 46:19                              38:5 44:6 46:4      different 16:10,11
                           day 1:22 22:15
    court 1:1 5:12                                  47:19                 16:11 39:22 54:5,6
                             29:14,17,19,20
      68:18                                       deposition 1:18         60:7,14 61:17,20
                             57:9 69:15 71:16
    courtesy 41:3                                   5:14,22 70:6          62:1,14 63:15
                           dci 1:3
    create 29:22 49:13                            derek 14:6,8,12         64:13
                           dcj 27:25
      50:2                                          15:20 20:1 45:16    digit 15:8,9 16:13
                           dcjr 20:10
    created 27:1,12                                 53:7,7,15 55:2        16:18 19:16
                           dead 22:21 23:1
      29:11,13,18,21                              describing 16:9       digital 56:18
                             24:8 25:4
      41:17 46:16                                   36:13 52:3          digits 43:15
                           deal 8:24,25 51:8
    creation 30:7                                 description 4:2       direction 64:15
                           dealt 40:7
    credits 55:9                                    7:18                directly 8:7,24,25
                           decides 54:9
    cross 3:4,5 5:3 44:7                          descriptions 18:11    discover 53:5
                           declare 71:4
    crrt 26:9                                     designate 38:8        discovery 67:24
                           deducted 53:25
    csr 1:25 69:3                                 designated 34:19      discussing 25:5
                           dedupe 14:16 43:8
    customer 19:15                                designation 34:7        46:2 51:6 55:20
                             44:23 50:22
      22:7 28:18 29:15                              36:5,17,19            65:6

                                     Veritext Legal Solutions
    800-726-7007                                                                305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 76 of 87 PageID 638


   [discussion - format]                                                                 Page 76

    discussion 43:3           48:17,18 53:14,14      59:8,24 67:5          figure 61:6
    discussions 67:21         54:24,25 55:2 60:2   excel 16:25 26:3,7      file 14:19,20 15:2
    display 22:22 23:1        68:7                   27:6 29:9 38:17          15:10,13 16:5,8,21
      23:2,4,25 24:1 25:4   earlier 52:23            41:12 45:4 49:11         17:4,8,9,18,20 19:9
      66:19                 easier 63:17             57:16                    19:16 20:15 21:25
    disposition 68:1        easily 17:17           excuse 14:7                22:8,12,16 26:22
    distance 26:12          east 2:22              exhibit 4:3 13:10          41:12 45:6,14 46:1
    distinction 47:6        easy 28:7                13:14 28:10              51:21,22,24 52:5
    distinguish 9:11        either 14:20 49:5      exhibits 4:1               52:10 57:21,24
      20:24 58:15             52:16                exist 24:8              files 16:11,24 18:4
    district 1:1,2          email 2:9,17,25        existing 19:11             18:10,13,23,25
    divulge 12:5            employee 30:8          expertise 56:17         fill 64:23 65:2
    dnc 43:16 67:13           38:25 45:16          expires 71:23           filled 64:21
    document 14:5           employees 14:13        explain 60:17           fine 44:1 47:5
      21:11 26:15,20        engineering 56:18        68:17                 finish 35:5
      27:1,6,11,16 28:22    enter 28:5,6,13,19     explanation 24:15       finished 29:7 50:1
      29:9 30:3,7 38:17     entered 28:9           exported 57:17          first 14:5 24:12
      38:21 41:7,10,17      entering 49:18,19      external 13:5              26:4 33:5 38:19
      46:15 55:12 64:14     entities 55:19 56:2    extra 52:15                40:17 44:19 58:8
      65:3 67:9             entity 6:18 8:1,12               f                65:5,10
    documents 4:3             8:20 12:6 18:15                              five 25:20
                                                   fact 37:20
      13:14 17:5 47:9         19:1 47:2 48:1,19                            fl 2:7,15,23
                                                   failed 29:16
      51:13 54:22           entries 26:12,16                               flat 10:20
                                                   fair 6:8 12:4 65:19
    dodge 1:10,11 8:13        32:18 33:7                                   florida 1:2 5:12
                                                   familiar 7:25 8:11
      8:14,19 14:16         entry 28:12 33:13                                 68:19
                                                     12:6 26:23
      18:15 44:23 50:22     errata 70:1                                    follow 43:18 66:2
                                                   far 12:12 18:22
      70:4,5                error 38:8                                     followed 66:21
                                                     36:3 46:9 56:19
    doing 5:22 6:20         errors 22:6 38:7                               following 25:8
                                                   fax 36:10
      8:13                  esq 2:4,5,13,21                                foregoing 69:5,13
                                                   feb 27:25
    drop 24:22 25:10        established 11:8                                  71:6,9
                                                   february 14:9
      25:17 29:3,10           63:2                                         form 8:21 11:13
                                                     15:19 20:2 21:16
    duplicate 43:13         everybody 60:6                                    12:16,25 19:2 21:6
                                                     24:18 25:10 27:17
    duplicates 22:16        exactly 32:17                                     23:14 28:12 30:13
                                                     29:3,6,7 39:2 41:18
      43:12                 examination 3:4                                   31:24 33:14 35:19
                                                     63:22
    duration 15:12            5:3 44:7 68:21                                  36:20 38:4 42:5
                                                   fed 49:20
              e               69:11                                           46:3 47:18 64:22
                                                   federal 5:11
                            examinaton 3:5                                    64:24
    e 2:1,1,6,14 3:1 4:4                           fee 10:20
                            example 15:1 22:10                             format 17:12,15,16
      5:5,6 13:15 14:6,7                           feedback 32:10
                              22:18 29:7,17                                   17:21,22,23 26:22
      14:23 15:15,18                               feel 11:25
                              30:14 35:13 48:25                               38:23 42:15 57:12
      20:1 26:10 40:8                              field 28:4,18 64:21
                              54:3,17 58:7,25                                 57:25
      44:19 45:15 46:1
                                      Veritext Legal Solutions
    800-726-7007                                                                   305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 77 of 87 PageID 639


   [forth - judge]                                                                     Page 77

    forth 41:1 69:7        greenway 1:10,11          68:13                instance 30:17
    forward 9:5              2:19 8:12,14,19       hiraldolaw.com            37:18 49:6
    found 18:16 47:4         14:15 15:24 18:15       2:9                  instances 37:7,9
      47:13,22               19:1 20:10 27:25      hold 11:23             instruction 43:19
    frequency 53:11          44:23 47:2 48:18      holds 20:15               51:7 65:1 67:12
    friendly 57:14           49:5,16 50:21         home 20:20,23 21:2     instructions 22:20
    front 16:24              54:17 55:19 56:1        26:9                    64:11,18 65:5 66:2
    ft 2:7                   68:7,8 70:4,5         hoping 57:1               66:7,15,19
    full 6:17 23:18        greeting 60:5,5,7,8     human 57:1,14          intended 22:9
    further 22:19            60:9,11 61:15,16      hwhlaw.com 2:17           31:17,22
      43:21 68:12            61:19 62:4,25                   i            interpretation
              g            greetings 61:17                                   32:12
                                                   idea 54:15
                             62:1,2                                       interrupt 53:21
    general 7:17                                   identifier 17:9
                           ground 5:21                                    interrupting 46:10
    generally 49:10                                identify 16:10 41:4
                           guess 16:14 48:24                              interval 60:18,20
    generated 41:17                                ignacio 2:5
                             55:5                                         intervals 60:16
      46:12 56:25                                  include 22:5
                           guys 44:1                                         62:18
    getting 10:1 65:23                             including 5:23
                                     h                                    inundated 24:9
    give 5:20 6:1,17 9:7                             32:10
                                                                          invalid 43:15
      9:8,20 11:3 22:11    half 15:18 51:20        incoming 23:12
                                                                          invoice 4:4 13:15
      32:9,11 52:7 63:12   hand 13:23              incredible 62:6
                                                                          involves 7:12
    given 15:7 17:13       handle 53:9             index 4:1
                                                                          irrelevant 16:15
    gives 40:20            happen 37:13            indicating 33:25
                                                                          issue 7:10
    giving 6:5             happened 32:17          indicators 61:10
                                                                          issued 67:25
    glance 32:12           hard 51:12,17           individual 57:11
                                                                          it'll 43:24
    go 9:23 11:19 19:8       53:17 57:23           individually 1:5
      26:17 28:10 44:6     hear 6:7 11:17,19         70:3                            j
      48:21 58:2 62:8        23:18 61:21 62:24     industry 16:2          j 2:13
    goes 28:11               67:20                 infolink 6:19,22 7:1   jeep 1:10,12 8:13
    going 5:25 9:4 11:5    heard 61:8,11           information 18:18         8:14,19 70:4,5
      11:24 14:2 23:2      hears 60:4,5,12           18:19 28:9,25        job 21:12,12 22:2
      26:3 29:9 30:15      helen 1:25 69:3,19        40:12 49:24,25          25:6 27:17 28:16
      35:21 37:14 38:13    helpful 68:19             50:5 53:14 56:23        28:19,23 41:18
      38:16 41:11 43:25    henderson 2:12          initiated 29:24           51:15 66:10,11,12
      44:3 50:23 52:8,18   hill 2:12                 38:24 50:19 52:4        66:13
      61:21 68:17          hiraldo 2:3,4,5 3:4     initiates 30:6         join 11:14 13:2
    good 5:4 47:6            5:3,10 8:22 12:3,20   initiation 57:1        jr 2:13
    graphic 32:6             13:8,19 19:20 21:7    inserted 40:16         judge 2:13 11:14
    gray 2:20,25             23:17 24:13 26:1      inside 16:18,19           11:17,22 12:16,25
    great 52:21              32:1 33:16 36:2         22:1,12 25:16           44:2 46:3 47:18
    green 34:20              37:5 38:10 42:6         53:16 66:15             68:16
                             43:4 52:23 56:21
                                      Veritext Legal Solutions
    800-726-7007                                                                  305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 78 of 87 PageID 640


   [keep - message]                                                                    Page 78

              k           legend 33:23,25            33:22 34:6 38:15      mailing 55:2
    keep 43:25 44:2          34:1,3,11,19 35:16      38:16 39:12 41:11     mails 4:4 8:18
    kennedy 2:14          legends 59:2               45:21 51:19 54:21      13:15 48:18 53:14
    kicks 57:8            lengths 60:14              55:1 56:7 57:22        68:7
    kind 20:24 34:11      line 12:24 15:20           58:5 59:7 63:18,19    main 26:10
      43:8 45:18 50:16       28:12 30:16 36:10       64:5 65:4 66:6,24     maintain 30:10
      57:23 62:20 67:14      68:18 70:9            looked 38:22 41:16      majority 37:13
    kinds 61:20,25        linkable 45:8              42:12 47:20           making 71:8
    king 1:20             list 9:7,9,14 10:3,11    looking 14:1 15:17      manipulate 43:7
    know 6:7,11 7:14         14:20 15:14 22:1,7      18:17 19:25 32:7      manny 68:16
      8:5 9:10 12:17,19      25:15 43:16 45:19       32:19 34:2,18         manuel 2:4 5:10
      12:19 14:18 16:1       45:25 47:10,15          35:15,21 38:20        marketing 48:1,15
      16:21 19:22 27:8       48:21 49:9,16,22        41:7 47:9 58:3 59:1    50:18 51:3
      29:6 34:9 38:5,14      50:22 51:5,19           59:12 65:3 67:9       martineau 1:25
      41:13 45:1,5,8         53:14 63:3,7,13       looks 26:21 32:20        69:3,19
      46:25 52:17 56:10      64:9 67:4,5,8,11,13     41:8 44:22 48:7       match 41:2 50:4
      58:7 60:6 61:17        67:14,16                51:21 53:18 60:15     matched 18:7
      62:19 63:13         listed 52:11 59:8          63:8,19 64:2,20,20    matching 29:1
    knowing 55:25            60:24                   65:14 66:6            math 63:6
    knows 12:12           listen 18:5,7 61:15      lot 61:17               matter 56:9
                          listened 18:10                    m              mean 20:21 21:19
              l
                          listening 60:10                                   21:24 22:24 26:25
    label 14:3                                     m 3:4 5:3 8:22 12:3
                             62:13,16                                       28:3 31:1,9 32:22
    labeled 4:6 13:11                                12:20 13:8,19
                          listens 58:11                                     37:13 48:4,23
      13:17                                          19:20 21:7 23:17
                          lists 46:19,22 47:1                               51:16 53:20 65:13
    labelled 18:23                                   24:13 26:1 32:1
                             47:10,21,25 48:9                              meaning 23:10
      45:22 60:2                                     33:16 36:2 37:5
                             48:13 67:3 68:8                                31:16
    labels 13:22                                     38:10 42:6 43:4
                          little 53:2 57:2,13                              means 20:22 21:20
    land 12:23                                       68:13
                             57:14                                          21:25 31:10 42:2
    laptop 56:10                                   machine 61:15
                          live 34:8,24 35:12                                57:3 65:18 68:18
    las 2:6                                        magruder 2:21 3:5
                             35:25                                         mentioned 59:1
    lasted 59:16                                     8:21 11:13 13:2
                          log 32:15,18 34:6                                 67:2,7
    lauderdale 2:7                                   19:2 21:6 23:14,23
                             35:22 39:12 42:11                             message 7:20 9:8
    launched 57:6                                    31:24 33:14 35:19
                             49:11 57:8,20 58:2                             15:11 16:16,20
    lawsuit 55:19 68:2                               36:20 38:4 42:5
                          logs 42:12 49:15                                  19:11,12 20:18,22
    lawyers 45:3                                     43:23 44:4,7,10
                             57:9,12 59:7                                   24:5,12 37:1,11
    learn 62:19                                      46:8 47:23
                          long 5:19 7:3 11:19                               40:11 43:13 50:10
    leave 50:19 62:15                              mail 14:6,7,23
                             27:14 29:10 43:24                              53:15 59:5,16
    leaving 43:13                                    15:15,18 16:3 20:1
                             46:23                                          60:13 61:5,13
    left 55:3                                        26:10 44:19 45:15
                          look 13:9 19:21                                   62:15 63:15 64:3,4
                                                     46:1 48:17 53:14
                             21:8 26:3 27:5
                                                     54:24,25
                                     Veritext Legal Solutions
    800-726-7007                                                                  305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 79 of 87 PageID 641


   [messages - page]                                                                  Page 79

    messages 57:19           55:24                 numbers 9:17 10:4      olas 2:6
    messy 57:23            needed 65:10              10:11 13:20 14:21    once 25:16 30:12
    method 7:19            needs 16:20,21            17:4 20:23,23 21:3     50:1 53:11
    mhiraldo 2:9             55:9                    22:1,17 29:16        ones 36:13 65:16
    mid 46:20,21           neesons 1:19              31:11 33:2 41:6,23     65:17
    middle 1:2             negotiate 53:10           43:6,15 48:11,25     ons 26:8
    mine 56:20             negotiated 10:21          49:23 51:8,9 52:15   ontario 1:21 71:1
    minute 10:19 11:2        54:6                    58:17 63:3,7,9       open 22:8,12,16
      25:20 52:25 55:6     network 12:7              65:21 66:8 67:4,5      45:5 56:10,12
    minutes 10:24,24       network's 12:14                   o            operative 18:12
      43:1 44:5 53:23,24   never 52:13                                    operator 36:9
                                                   o 5:6
      54:14,16,20 55:25    new 19:12 20:6                                 opposed 48:14
                                                   oath 69:8
      56:1,2,4,6 65:23     newsroom 14:8                                    59:23
                                                   object 8:21 11:13
    missed 23:16,22          25:17                                        optimum 61:12
                                                     11:16,19 12:16,25
      24:3                 noise 36:11                                    option 14:24
                                                     19:2 21:6 23:14
    missing 43:15          noises 61:21 62:24                             order 60:12
                                                     31:24 33:14 35:19
    model 26:11            noncompatible                                  orders 64:1
                                                     36:20 38:4 42:5
    moment 5:24              65:17,25                                     orl 1:3
                                                     46:3 47:18
    month 55:4             normally 46:7                                  orlando 2:23 20:11
                                                   objection 23:23
    months 30:21             48:22 64:23                                  outcome 32:23,24
                                                   objections 6:2
    move 24:16,17          notary 71:22                                     34:1,25 35:2,25
                                                     11:17 69:10
      33:10                notes 69:14                                      36:6 37:10 42:17
                                                   obtain 9:14,19
    moving 30:24           number 10:25 15:4                                50:8,13
                                                   obvious 21:18
    munster 7:8              15:7,8,9,17 16:8,10                          overwrite 19:11
                                                   occur 38:7
    music 61:24              16:13,15,18 17:24                            overwrites 19:17
                                                   occurred 24:22
              n              17:25 18:1,2 19:16                           overwritten 19:6
                                                     29:3,10 37:19,20
                             20:14,15 21:12                                 19:14,18
    n 2:1 3:1 33:5                                 occurrence 32:24
                             22:5 23:3,6,10,20                                      p
      65:25                                        odd 37:15 38:13
                             24:8,24,25 25:13
    name 5:5,9 6:18 8:1                            offices 1:19           p 2:1,1
                             26:9,10,10,11,16
      8:12 12:7 26:8                               oh 33:9 47:17 54:25    p.a. 2:20
                             28:10,16 31:2,10
      27:20,25 28:16,19                              64:17                p.m. 5:1 14:9 20:3
                             32:17 33:5,12,18
      40:25 49:23 50:5                             okay 5:9 6:12 10:7       25:23,24 66:18
                             33:18,19 39:13,14
      51:22,24 70:2,7                                11:21 19:25 21:8       68:22
                             40:7,19,22 42:2,14
    names 49:15,19,19                                21:10,15 22:14       pa 2:3
                             43:9,14 44:16 45:3
      55:14                                          24:14 27:7 32:14     page 3:2 4:2 15:17
                             47:22 49:20,21,25
    ncoa 14:16 44:23                                 34:5 36:3 38:18        15:18 24:16 25:8
                             50:4,13,20 51:4
      50:22                                          41:9 42:16 43:2        28:10,12,15,16
                             52:2 53:17,22
    near 13:6                                        44:6 45:11 47:5,24     30:14 51:20 53:17
                             56:12 58:9,16
    need 6:10 25:18                                  49:10 56:7,13          63:24 64:19 66:13
                             59:11,23 63:20
      40:19 42:24 43:25                              60:22                  66:25 70:9
                             66:11,11,12 68:9
      44:3 49:21,24 55:4
                                      Veritext Legal Solutions
    800-726-7007                                                                 305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 80 of 87 PageID 642


   [paid - r]                                                                          Page 80

    paid 52:24                23:8,12 29:16        prepay 53:19            protection 7:11
    part 20:5 55:15           31:10 34:14 35:3,9   prepurchases            provide 7:22 9:6
    partially 55:12,14        40:19,22 43:14,15      54:14                   49:3,8
    particular 9:11           47:21 48:11,25       press 24:5              provided 8:8 9:18
      15:10 16:16,18          49:21,22,25 50:4     pretty 62:6               13:3 31:5 39:5
      20:15 21:21 22:2        50:20 51:4 52:15     previous 64:2             40:13,18 41:22,23
      26:22 28:8 34:16        58:22 59:11 63:2,9     65:22                   49:5 50:21 65:4
      35:12 36:22 40:6        68:9                 primary 7:6               67:15
      48:1,15 49:6 50:18    phones 24:9            printout 44:17          provides 10:3,7
      52:2 53:6 55:20       picton 1:5 44:12         51:12 54:22             34:22
      58:9,9 62:11            70:3                 printouts 51:14         province 71:1,19
    password 15:9           pine 2:22                52:10                 pry 56:22
      16:14 20:12,16,16     place 7:7 69:6         prior 5:14 19:7         public 71:22
    pause 6:1               plaintiff 1:8 2:2        25:6 28:10 38:21      punitive 5:11
    pausing 61:18             5:10 7:14 44:11        41:15 42:12 66:17     purchase 10:24,24
    pay 9:23 10:17,17       plaintiff's 47:21      probably 14:19            10:25 11:2,3 49:9
      10:19,20                68:9                   17:24 29:13 36:10       53:22 54:1
    paying 52:17            platform 12:19           44:4                  purchased 48:8
    payments 52:22          play 17:16,22          proceed 53:12             56:1,6
    pays 10:15              played 17:14             57:11                 purchases 56:4
    pdfs 44:16              playing 61:4           proceedings 69:5        purchasing 55:6
    penalty 71:5            please 5:4 6:4,7       proceeds 57:6           purple 36:9
    pending 5:11              19:21 20:13 21:8     process 5:20 9:19       purposes 22:13
    people 17:20 18:8         25:8 26:3 27:5,9       10:5                    48:25
      24:25 55:17 60:7,8      32:3 46:10 53:21     processed 25:16         put 22:25 50:11
      61:18,23,24 64:9        62:15 68:16          procure 48:20,25          69:7
      65:5                  po 28:16                 49:8                  puts 61:2
    percent 19:4 36:23      point 6:6 60:11        produce 49:13           putt 57:24
      37:2,3,12,14,25         64:18 66:5           produced 16:25                    q
      38:1,8 48:16 58:23    position 6:25            17:5 18:23 45:3,12
                                                                           question 6:5 12:21
      61:22 62:22           positive 61:3,7          45:13,18 47:4,7,11
                                                                             21:18 25:9 30:6
    perfecting 62:18        possible 29:8 32:10      68:3
                                                                             36:16 37:16 43:5
    period 49:8 58:13         36:24 44:14 48:12    production 13:11
                                                                           questions 42:24
    perjury 71:5              61:10 63:11,16       promotion 50:22
                                                                             43:21,23 44:5,20
    person 29:22,24         potentially 48:8       promotions 1:12
                                                                             52:21,24 68:12
      30:6 50:9             practice 9:14 10:2       4:6 8:2 13:17 14:15
                                                                           quick 32:12
    perspective 11:7,12     pre 7:20 9:8 14:20       27:21 44:23 70:5
                                                                           quickly 24:18
    pertaining 18:15        prebought 55:6         proper 17:22 23:25
    phone 7:21 9:17         prefer 24:11             24:1                            r
      14:2 15:4,4,7 20:23   prepaid 10:22 11:4     proprietary 11:24       r 2:1 5:5,6,6
      20:23 21:2 22:1                                12:5 56:22 57:18

                                      Veritext Legal Solutions
    800-726-7007                                                                  305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 81 of 87 PageID 643


   [radius - row]                                                                      Page 81

    radius 14:16 44:23       53:15 57:21             68:2                 require 24:10
    rare 17:16 37:22,23    recorded 7:20 9:8       remainder 40:12        resell 54:9
    rate 10:21 11:1          14:20 64:14 69:11       40:24                resend 65:15 66:8
      53:10 54:2,3,9       recording 9:15,16       remember 5:19            66:10,16
    rates 54:5               10:8,11 14:24 15:3      47:14                response 32:22
    raw 57:8,9,12,20         20:16 21:4            remove 22:16             37:10 39:17 40:20
    reached 31:11          recordings 14:22          43:14,14 67:4          40:23 42:16 50:13
    read 57:23 68:14       records 10:25 22:3      removed 55:18            58:5 59:9 60:24
      68:16 71:5             22:5,8 30:2,25 31:2   removing 43:11           67:24
    readable 57:14           31:4,15 39:4,5          55:14                responses 37:15
    reading 26:15 30:3       41:21,22 52:18        rems 64:10               58:11
    ready 9:22 53:12         53:24                 rep 53:6 65:1          resumed 25:24
    realizing 55:8         redacted 55:12,14       report 26:24 27:17     retry 29:16
    really 8:6 9:10        redial 24:5               29:11,18,23 30:15    rid 30:21
      48:11 49:21          reduce 22:17              30:18 32:3,7 34:11   right 13:23 16:6
    reason 5:18,24 6:11    redundant 20:25           38:21,24 46:5,12       18:9,19 23:13,24
      17:11 22:4 34:8      refer 14:3 28:8           50:2,3,7,12 57:15      34:23 37:16 41:20
      60:23,25               44:15 51:12             65:22 66:16            45:6 52:1 55:22
    rebroadcast 65:15      reference 16:21         reported 1:25            56:16 57:20 58:3
    recall 47:9              19:7 28:4,17,19       reporter 68:18           59:17 61:9 62:5
    receive 9:21 25:16       66:10,11,12,14          69:4,20              ring 34:14 35:3,9
      46:18 51:7,25 64:9   referenced 64:4         reporter's 69:1          58:22
    received 18:8 45:7     references 28:6         reporting 1:20 35:7    ringing 7:21
      45:10,25 46:25       referring 6:22 8:3        35:10                ringless 7:13,15,18
      47:25 51:5 63:3        13:21 16:7 65:7       reports 29:20            7:22 8:9,18 9:16
    receives 43:6          reflect 29:2 32:15        30:11,12 41:16         11:6,9 12:14,22
    receiving 46:22          33:3,11 36:13           45:17 49:12 56:8       16:3 21:2 23:6,11
      47:9                 reflected 37:8 41:6       56:24 60:25 63:8       23:21 24:21 25:1
    reception 6:6          reflecting 39:23          68:1                   27:17 29:2,11,23
    recessed 25:23         reflects 25:9 31:14     represent 5:10 7:9       31:16,21 33:11,20
    recipient 23:7,21        31:21 36:5,17 39:4      18:9 34:20 44:10       34:12,16,23 35:8
      24:4,11 31:17          39:19 41:22             63:5                   35:14,17,23 36:1,3
      59:24                reformat 57:12          representative 53:8      36:5,17,22 38:20
    recipients 21:24       regarding 12:22         request 9:5,7 24:8       39:1,14,20 41:16
      22:6 24:24 25:14       25:6 65:5               25:11 28:6 67:24       49:1 50:20 51:2
      31:22 51:20 63:21    region 71:2             requested 8:17           52:3 56:3,8 58:21
    recognize 58:13        relate 50:9               21:20 43:17 63:21    robinson 2:20
    recognizes 58:12       related 55:19           requesting 22:25       robinson.com 2:25
    record 11:3 15:5,11    relating 48:18            66:16                round 65:6
      15:13 20:18 33:5     relation 47:25          requests 43:11 53:9    row 59:8,12,25
      40:25 43:3 44:9        48:14 50:18 51:3        63:12

                                      Veritext Legal Solutions
    800-726-7007                                                                  305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 82 of 87 PageID 644


   [rules - successful]                                                                Page 82

    rules 5:21               33:6,8,9 34:5,6,18    show 23:25 24:2,2      spend 54:19 56:5
    run 43:16 53:25          35:22 45:6 50:8,9     signature 69:18        spent 40:10 54:16
      54:1                   55:15 57:13 63:22     silence 62:18          spreadsheet 26:8
    rvm's 15:24,25           64:17                 similar 66:12            45:4,21 57:17,25
              s            seeing 22:12            similarly 1:7 70:3     spreadsheets 17:1
                           seen 37:9,18,21,22      simply 15:4 19:6         26:4 45:12,13
    s 2:1 5:5
                             38:6                    24:4 32:6 40:16        49:12
    sale 26:11
                           sees 23:21                50:7 55:14 61:8      staff 18:6,18 67:23
    sales 53:6,8 64:25
                           segue 52:21             singing 61:24            68:7
    saying 62:10
                           sell 48:10              sir 59:13 65:12        stand 15:25
    says 10:10 13:23
                           send 10:11 15:14        sit 47:8 67:22         standard 16:2
      15:23 16:4 17:25
                             16:21 20:22 22:9      situated 1:7 70:3      start 27:15 51:13
      20:5,11,19 21:15
                             46:7,11,12 48:22      six 30:20                57:7 65:24 66:18
      21:23 22:20,21
                             52:19 53:13,13        slowly 5:25            started 29:5 31:3
      27:25 30:1 31:7
                             63:14 64:12,13        software 35:10           61:4
      32:3,22 33:2 39:18
                             65:9,16 66:17           57:18                starts 60:3,6,9
      39:18 40:1,8 51:21
                           sending 15:1 49:1       somebody 11:15,18      state 5:5
      55:2 59:2 64:5
                           sends 49:22               17:18                states 1:1
      66:13 67:13
                           sent 18:14 21:2         somebody's 7:20        stays 30:20
    scripting 18:8
                             25:1 48:13 49:17      soon 60:4,4,5          stenographically
    scrub 67:7,13
                             49:17 63:13           sorry 26:25 35:5         69:11
    scrubbed 67:10,16
                           separate 7:14             40:2 48:5 54:25      stratux 12:7,9,14
    search 68:7
                           september 1:22          sort 11:7 51:14        street 1:20 2:22
    searched 47:12
                             69:15 70:6              62:7                   26:9
      48:17,17,19
                           series 52:21 62:17      sounds 59:15 62:5      studies 38:6
    searches 67:23
                           server 11:10              62:9                 studio 15:3
    second 15:18 26:14
                           servers 17:15           space 30:23            stuff 62:7
      47:7 59:22,23 60:8
                           service 9:22,23         speak 5:25 53:6        style 34:11 42:15
      60:8,16 65:6
                             10:18,22,23 11:10       57:6                 subject 15:20
    seconds 15:12 40:9
                             34:21 38:9 49:3,4,7   speaking 49:10         submission 30:13
      40:21,24 50:13
                             53:19                   58:6 61:19           submit 28:13 29:16
      59:16 60:2,13
                           services 8:9 9:6,6      specht 14:8 15:19        53:23
      61:18
                             53:5                    20:2 55:2,23         submits 22:7
    section 22:20 31:7
                           set 26:22 69:7          special 22:20 64:18    submitted 17:20
      31:14
                           setting 60:21             66:7,15              subscribed 71:16
    see 5:19 9:13 13:22
                           sheet 70:1              specific 48:6 56:18    successful 31:8,8
      13:23 14:9,14
                           sheets 49:11              64:15 65:4             31:20,21 33:11
      16:23 19:6 20:3,8
                           shorthand 69:4,14       specifically 7:12        34:20 36:5,17 37:7
      20:19 21:13,15
                             69:20                   40:6 47:1,20 48:10     38:2 39:8,19 42:1,2
      22:8,19 23:5,7,20
                           shortly 38:25 41:18     spell 5:5                65:9,16 66:17
      24:19 26:13 27:24
      28:11,15 30:1,24
                                      Veritext Legal Solutions
    800-726-7007                                                                  305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 83 of 87 PageID 645


   [successfully - use]                                                                 Page 83

    successfully 31:11      tell 7:17 11:20 17:4    tone 59:5,10,18         try 5:25 9:10 24:17
      37:19 59:6 62:12         20:12 26:19 33:23      61:1,9,11 62:13,13      32:9 44:14 56:16
      65:21                    35:15,24 45:11       tones 58:12,13 59:1       62:21,23 63:12
    sued 44:11                 53:2 55:11 56:16       61:23                   65:5,17,20,24
    suite 1:21 2:6,22          57:2 67:8            top 20:1 34:19          trying 48:11 50:16
    summary 32:6            telling 37:18             66:12                   56:21 61:6,15,21
    sure 6:4 56:17          terms 15:14 47:7        toronto 1:21 7:8        turn 15:16
      62:10,14                 56:2,17                71:2                  two 7:13 16:24 17:5
    surpasses 56:20         testified 5:13 46:15    total 30:2,25 31:2,8      18:11,22 41:15
    sworn 5:2 71:16            52:23                  39:4 41:21 42:1,2,7     42:13 43:1 52:9,11
    system 15:6 16:19       testimony 21:1            42:8                  type 34:21 35:2
      16:20 17:23 19:11        23:19 64:3 69:9      totally 29:8 63:11        62:24
      19:17 21:4 33:19         71:10                  63:16                 types 32:11
      35:7,11 37:18         thank 24:14 43:20       track 57:19 63:18                 u
      53:16 58:7 59:4,9        43:22                tracked 18:4
                                                                            ultimately 54:16
      60:3,16 61:1,7 62:1   thing 14:2 25:5         traditional 21:3
                                                                            um 26:21
      62:11                    38:21                  58:22
                                                                            unable 6:7
    systems 30:11 46:6      things 30:22 62:20      trailing 50:5
                                                                            undersigned 71:4
              t                62:20                transcribed 69:12
                                                                            understand 6:4,13
                            think 17:18 18:1        transcript 69:14
    tab 32:15 33:23                                                           6:21 11:5 19:13
                               19:4,13,18 34:2        71:6,10
      38:19 42:11                                                             28:21 36:12 38:11
                               42:23 43:24 44:4     transfer 34:25
    take 5:24 6:1 13:9                                                        41:5 48:12 50:17
                               45:7 51:14 62:7        35:13 36:6
      32:8,9 38:15 57:23                                                      50:24 56:16 61:14
                            third 28:16 66:13       transferred 35:25
      64:11 65:1                                                              62:10
                            thousand 53:23          transmission 7:13
    taken 1:19 69:6,15                                                      understanding
                            three 34:19 49:11         32:16 34:21 36:14
    talk 47:6                                                                 8:17 11:6 67:22
                               68:3                   36:18 37:7,19 38:2
    talked 68:4                                                               68:6
                            throw 51:9 52:15          39:19,24 42:17,20
    talking 33:4 65:11                                                      understood 9:3
                            time 10:13 19:10          42:21 66:17
    tampa 2:15                                                                14:3 50:15 52:20
                               40:6,10,21,23        transmissions
    target 39:14 42:13                                                      uniformity 60:19
                               42:20,20 43:21         16:11 39:9 42:8
    technology 7:23                                                         united 1:1
                               50:12 55:9 58:13     transmit 8:18 9:9
      9:17 11:6,12,23                                                       universally 57:25
                               60:4,6 61:12 62:20     9:21,24,24 14:22
      12:13,14,15,18,22                                                     unsuccessful 31:13
                               63:10 64:6 66:25       21:16 24:18
      12:23 36:23 37:2                                                        31:15 36:14 38:2
                               69:6,7,10            transmitted 18:25
      37:12 56:19                                                             39:23 42:7,8
                            titled 14:15 21:11        21:22 46:1
    tel 2:8,16,24                                                           upcoming 55:10
                               27:16 41:12          transmitting 9:16
    telephone 7:11                                                          upload 51:19
                            today 5:14 6:14         tried 61:12
      10:3 11:10 15:5                                                       uploaded 30:13
                               43:21 47:8 67:23     tries 60:11
      33:1,12,17,18                                                           53:16
                               68:4                 true 36:21 52:9
      39:13,14 41:6,23                                                      use 9:5,22 17:15
                                                      69:13 71:9
      42:14 43:6,9 49:20                                                      28:7 34:10,15 35:3
                                       Veritext Legal Solutions
    800-726-7007                                                                   305-376-8800
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 84 of 87 PageID 646


   [use - zip]                                                                          Page 84

      35:7,10 50:7 57:18      14:6,8,23 18:14,22    volume 53:11            word 11:19 33:7
    uses 19:16                18:24,24,25 19:21               w               57:15 68:8
    usual 29:13               24:17 26:5,19,23                              words 34:15
                                                    want 9:20,24 23:3
    usually 10:22 15:11       27:2,5,12,16 28:22                            work 26:10 52:22
                                                      23:25 24:1 29:15
      20:24 23:15 29:19       28:24 29:10,11,12                               54:18
                                                      40:22 43:12,25
      43:11 48:20             29:23 30:8,10 31:5                            working 23:3
                                                      44:1,2 50:3 52:14
              v               32:19 34:22 38:16                             works 11:12 53:3
                                                      54:20 56:15 62:10
                              38:20,25 39:5                                   56:19 57:4 64:22
    v 1:9 70:4                                        64:6,25 65:15 66:3
                              40:13,16 41:7,12                                        x
    validation 43:9                                   66:4 67:20 68:13
                              41:15,24 43:6 45:3
    valuable 38:9                                     68:14                 x 3:1 10:25 53:22
                              45:25 46:16 51:1
    variations 60:1                                 wants 17:18 28:7                  y
                              54:12,15 66:21
    varies 60:14                                      56:6
                              67:9 70:5                                     yeah 10:9,13,14
    various 33:7 34:21                              ward 2:12
                            voicelogic's 7:6                                  12:11 13:25 16:2
      54:4 57:10 58:18                              warn 38:12
                              9:14 11:11 27:21                                17:11 20:9,14
    vendors 48:13                                   washroom 25:20
                              30:19                                           25:15 26:17,18,25
    verbal 65:1                                     watt 14:7,8,12
                            voicelogic.com                                    28:25 29:5 30:4
    verified 12:18                                    15:20 20:1,5 53:7,7
                              1:14 70:5                                       33:9,15 34:3,10
    verify 18:18                                      55:2
                            voicelogic000001                                  35:18 36:15,21
    veritext 1:20                                   wave 68:15
                              4:7 13:18,24                                    37:9 38:5 43:24
    video 5:22,23                                   way 10:20 14:23
                            voicelogic000021                                  44:18 46:11 47:12
    videotaped 1:18                                   17:3 51:20 54:20
                              4:8 13:18                                       49:2 54:19 55:1
    vin 26:11                                         55:24 56:6 60:23
                            voicemail 7:15,18                                 60:1,18,20 61:5
    violation 7:11                                    64:16 66:1
                              7:21,23 8:9 9:17                                62:3,5,17 66:9,19
    voice 7:20 8:18 9:8                             ways 58:18
                              11:6,9 12:15,22,23                            year 26:11
      9:15 10:23 14:20                              we've 37:1,22 38:6
                              13:4,5 20:6,17 21:2                                     z
      15:2,5,8,10,13 16:3                             42:12 46:22 47:3
                              21:4 23:7,11,21                               zip 26:9 45:6,14
      16:5,8,9,10,19,24                               47:12 48:9 51:6
                              24:4,12,22 25:1,9                               46:1 51:22 52:5
      17:4,8 18:4,13,22                               62:18 63:1 65:6
                              29:2 31:12,16,22
      18:25 19:9,16                                   68:4
                              33:2,5,8,12,20 36:6
      21:12 28:23 34:12                             web 66:14
                              36:6,18,18 39:1,8
      34:13 35:2,8,9 37:1                           website 30:19
                              39:15,18,20 42:2
      53:15 58:21,22                                week 63:14
                              49:1 51:2 52:4 56:3
      61:8,13 63:15                                 west 1:21
                              56:8 58:10,16,17
    voicebox 15:9                                   william 2:13 14:7
                              59:2,4,8,10,14,18
      20:11,14                                        15:19 20:2 55:2,23
                              59:22,23 60:24
    voicecasts 65:9                                 william.judge 2:17
                              61:1,2,9,11 62:4,12
    voicelogic 1:13 4:5                             windows 17:23
                              63:15 65:10,24
      6:15,18,20,22 7:1,3                           witness 3:3 6:14
                            voicemails 7:13
      7:22,25 8:8,11,16                               26:15 30:3 68:14
                              35:17 36:4 50:20
      8:18 10:2,4,8,10,16                             69:7,9 70:7
      12:9,12 13:11,16
                                       Veritext Legal Solutions
    800-726-7007                                                                    305-376-8800
           
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 85 of 87 PageID 647




                       )/25,'$58/(62)&,9,/352&('85(

                                      5XOH



            H :LWQHVV5HYLHZ,IWKHWHVWLPRQ\LV

           WUDQVFULEHGWKHWUDQVFULSWVKDOOEHIXUQLVKHGWR

           WKHZLWQHVVIRUH[DPLQDWLRQDQGVKDOOEHUHDGWRRU

           E\WKHZLWQHVVXQOHVVWKHH[DPLQDWLRQDQGUHDGLQJ

           DUHZDLYHGE\WKHZLWQHVVDQGE\WKHSDUWLHV$Q\

           FKDQJHVLQIRUPRUVXEVWDQFHWKDWWKHZLWQHVVZDQWV

           WRPDNHVKDOOEHOLVWHGLQZULWLQJE\WKHRIILFHU

           ZLWKDVWDWHPHQWRIWKHUHDVRQVJLYHQE\WKH

           ZLWQHVVIRUPDNLQJWKHFKDQJHV7KHFKDQJHVVKDOO

           EHDWWDFKHGWRWKHWUDQVFULSW,WVKDOOWKHQEH

           VLJQHGE\WKHZLWQHVVXQOHVVWKHSDUWLHVZDLYHGWKH

           VLJQLQJRUWKHZLWQHVVLVLOOFDQQRWEHIRXQGRU

           UHIXVHVWRVLJQ,IWKHWUDQVFULSWLVQRWVLJQHGE\

           WKHZLWQHVVZLWKLQDUHDVRQDEOHWLPHDIWHULWLV

           IXUQLVKHGWRWKHZLWQHVVWKHRIILFHUVKDOOVLJQ

           WKHWUDQVFULSWDQGVWDWHRQWKHWUDQVFULSWWKH

           ZDLYHULOOQHVVDEVHQFHRIWKHZLWQHVVRUUHIXVDO

           WRVLJQZLWKDQ\UHDVRQVJLYHQWKHUHIRU7KH

           GHSRVLWLRQPD\WKHQEHXVHGDVIXOO\DVWKRXJK

           VLJQHGXQOHVVWKHFRXUWKROGVWKDWWKHUHDVRQV

           JLYHQIRUWKHUHIXVDOWRVLJQUHTXLUHUHMHFWLRQRI
           
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 86 of 87 PageID 648



           WKHGHSRVLWLRQZKROO\RUSDUWO\RQPRWLRQXQGHU

           UXOH G       




           ',6&/$,0(57+()25(*2,1*&,9,/352&('85(58/(6

           $5(3529,'(')25,1)250$7,21$/385326(621/<

           7+($%29(58/(6$5(&855(17$62)$35,/

           3/($6(5()(5727+($33/,&$%/(67$7(58/(6

           2)&,9,/352&('85()258372'$7(,1)250$7,21

           
Case 6:19-cv-00196-GAP-DCI Document 50-4 Filed 09/30/19 Page 87 of 87 PageID 649

                     VERITEXT LEGAL SOLUTIONS
           COMPANY CERTIFICATE AND DISCLOSURE STATEMENT

      Veritext Legal Solutions represents that the
      foregoing transcript is a true, correct and complete
      transcript of the colloquies, questions and answers
      as submitted by the court reporter. Veritext Legal
      Solutions further represents that the attached
      exhibits, if any, are true, correct and complete
      documents as submitted by the court reporter and/or
      attorneys in relation to this deposition and that
      the documents were processed in accordance with
      our litigation support and production standards.

      Veritext Legal Solutions is committed to maintaining
      the confidentiality of client and witness information,
      in accordance with the regulations promulgated under
      the Health Insurance Portability and Accountability
      Act (HIPAA), as amended with respect to protected
      health information and the Gramm-Leach-Bliley Act, as
      amended, with respect to Personally Identifiable
      Information (PII). Physical transcripts and exhibits
      are managed under strict facility and personnel access
      controls. Electronic files of documents are stored
      in encrypted form and are transmitted in an encrypted
      fashion to authenticated parties who are permitted to
      access the material. Our data is hosted in a Tier 4
      SSAE 16 certified facility.

      Veritext Legal Solutions complies with all federal and
      State regulations with respect to the provision of
      court reporting services, and maintains its neutrality
      and independence regardless of relationship or the
      financial outcome of any litigation. Veritext requires
      adherence to the foregoing professional and ethical
      standards from all of its subcontractors in their
      independent contractor agreements.

      Inquiries about Veritext Legal Solutions'
      confidentiality and security policies and practices
      should be directed to Veritext's Client Services
      Associates indicated on the cover of this document or
      at www.veritext.com.
